ACCEPTED
                                                                                03-17-00603-CV
                                                                                      21640024
                                                                      THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                               1/5/2018 2:15 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                          No. 03-17-00603-CV

                                                          FILED IN
                IN THE COURT OF APPEALS 3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
             FOR THE THIRD JUDICIAL DISTRICT
                                           1/5/2018 2:15:36 PM
                  TRAVIS COUNTY, TEXAS       JEFFREY D. KYLE
                                                              Clerk


                TEXAS DEPARTMENT OF AGRICULTURE,
                                Defendant-Appellant,

                                 V.

                          SHELIA LATTING,
                                Plaintijf-Appellee.


         On Appeal from Cause No. D-l-GN-16-000284, in the
             201 stJudicial District, Travis County, Texas,
               The Honorable Gisela Triana, Presiding


            BRIEF OF APPELLEE SHELIA LATTING


THE HANEY LAW FIRM, P.L.L.C.
808 W 10 th Street, Suite 100
Austin, Texas 78701
(512) 476-2212
Fax: (512) 476-2202           ORAL ARGUMENT REQUESTED
Susan J. Haney
State Bar No. 08908550
 susan@thehaneylawfirm.com
Caitlin Haney Johnston
State Bar No. 24087661
Caitlin@thehaneylawfirm.com
ATTORNEYS FOR APPELLEE SHELIA LATTING
                                 TABLE OF CONTENTS

Index of Authorities ......................................................................... .iii

Statement of the Case ......................................................................... v

Statement Regarding Oral Argument ...................................................... vi

Issues Presented .............................................................................. vu

Introduction .................................................................................... 1

Statement of Facts ............................................................................. 2

       A.      Latting had a long history as a state of Texas employee .................. 2
       B.      Latting's Employment with TDA was terminated ......................... 5
       C.      Latting was replaced by two white, less-qualified women ................ 6

Summary of the Argument .................................................................... 7

Argument ........................................................................................ 8

       A.      Standard of Review ............................................................. 8
       B.      Latting establishes a prima facie case for discrimination ................ 10
       C.      At a minimum, a fact issue exists as to whether Latting was
               Qualified ........................................................................ 12
       D.      The "Reduction in Force" subject line is further evidence
                of discrimination .............................................................. 16
       E.      TDA's manipulation of the job posting is further evidence
               that discrimination was the cause ofLatting's termination .............. 19

Prayer .......................................................................................... 22

Certificate of Service ........................................................................ 23

Certificate of Compliance .................................................................. 24

                                                 11
                                        INDEX OF AUTHORITIES

Cases

Baker v. Gregg Cnty, 33 S.W.3d 72 (Tex. App.-Texarkana 2000,
petition dism' d) ............................................................................... 10

Burger v. New York Inst. of Tech., 4 F.3d 830 (2nd Cir. 1996) ......................... 21

El Paso Cmty Coll. Dist. v. Chase, 355 S.W.3d 164 (Tex. App.-El Paso
2011, pet. denied) ............................................................................. 16

El Paso Cmty Coll. v. Lawler, 349 S.W.3d 81 (Tex. App.-El Paso
2010, no pet.) ......................................................................... 10, 12, 13

EEOC v. Manville Sales Corp., 27 F.3d 1089 (5th Cir. 1994) .......................... 17

Julian v. City of Houston, 314 F.3d 721 (5th Cir. 2002) ................................. 15

Little v. Texas Dept. of Criminal Justice, 177 S.W.3d 624 (Tex. App.-Houston
[Pt Dist.] 2005, no pet.) ........................................................................ 17

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) ...................... 9, 10, 16

Mesquite Indep. Sch. Dist. v. Mendoza, 441 S.W.3d 340
(Tex. App.-Dallas 2013, no pet.) .......................................................... 21

Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629
(Tex. 2012) ............................................................................................................. 9,10

Reeves v. Sanderson Plumbing Prod., 530 U.S. 133, 120 S. Ct 2097 (2000) ... 16, 17

Texas Dept. of Criminal Justice v. Cooke, 149 S.W.3d 700
(Tex. App.-Austin 2004, no pet.) .............................................. .15, 16, 21

Tex. Dept. Of Parks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004) ............ 8

                                                             lll
Tex. Natural Research Comm 'n v. IT Davy, 74 S.W.3d 849 (Tex. 2002) .............. 8

Russo v. Smith Int'l, Inc., 93 S.W.3d 428 (Tex. App.-Houston
[14 th Dist.] 2002, pet. denied) ............................................................... 17

Statutes

TEX. GOVT. CODE § 656.024 ................................................................. 19

TEX. LABOR CODE § 21.05 l (TCHRA) .................................................... 10




                                                lV
                           STATEMENT OF THE CASE

Nature of the Case:            Sheila Latting is seeking damages for the
                               termination of her employment on the basis of race.
                               Latting is a Black woman who was employed as the
                               Deputy CFO at the Texas Department of
                               Agriculture ("TDA"), whose employment was
                               terminated and she was replaced with two lesser-
                               qualified White women.

Course ofProceedings:          Latting sued TDA for race discrimination under
                               Chapter 21 of the Texas Labor Code on January 19,
                               2016. CR. 3. TDA filed a Plea to the Jurisdiction
                               and Motion for Summary Judgment on July 27,
                               2017. CR. 23. The trial court held a hearing on
                               August 28, 2017. CR. 127

Trial Court:                   201 st Judicial District Court, Travis County, Texas,
                               the Honorable Gisela Triana presiding.

Trial Court Disposition:       The trial court denied TDA's plea to the jurisdiction
                               on September 1, 2017. CR. 253




                                        V
             STATEMENT REGARDING ORAL ARGUMENT

      Appellee agrees with Appellant that, because this appeal is potentially

factually complex, oral argument would be helpful to this Court in resolving this

appeal.




                                       Vl
                          ISSUES PRESENTED


1. Did Latting meet her burden in pleading and presenting a prima facie case of
   discrimination?




                                     Vll
                                   INTRODUCTION

      Latting was Deputy Chief Financial Officer of the Texas Department of

Agriculture ("TDA"). Following the election of the new Commissioner of

Agriculture, Sid Miller, Latting initially impressed Commissioner Miller with her

knowledge and understanding of the TDA budget. Based on this positive

impression, Miller initially offered Latting the position of Chief Financial Officer.

          In the midst of preparing to take over as Chief Financial Officer, Latting was

unexpectedly terminated. She was given a termination letter with the subject line

"Reduction in Force." The letter stated that her position would be eliminated. She

was not informed that any similar positions would be opening up at TDA in the

future.

          The next business day, TDA posted two job descriptions with similar

descriptions to Latting's position as Deputy Chief Financial Officer. One of the job

listings even had the same position number as Latting's previous position.

          Two white women were hired to take these two positions. Neither of the

women hired had the same extensive background in agency budgets as Latting.

Neither of the women were Certified Public Purchasing Buyers or had a similar

level of continuing education as Latting. In doing a side-by-side comparison, at a

minimum, a fact issue is created as to whether Latting is the better qualified
candidate and terminated because of her race, which precludes dismissal by a plea

to jurisdiction.

                               STATEMENT OF FACTS

    A.            Latting had a long history as a state of Texas employee.

  Latting is a Black woman who had been employed by the State of Texas for

approximately 21 years. CR. 146 at        ,r 2.   In June 2012, Latting was hired as the

Deputy Chief Financial Officer of TDA. CR. 146 at ,r 3.

          On December 23, 2014, she was called into Commissioner Miller's office

where she met with the Commissioner and the Commissioner's campaign manager

Todd Smith. CR. 146 at ,r 3.

         Miller and Smith questioned Latting at length about the possible

reorganization of the TDA budget. CR. 146 at            ,r   4. Commissioner Miller found

Latting so knowledgeable about the budget that he offered her the job of Chief

Financial Officer (replacing Heather Griffith Peterson, the current CFO). CR. 146-

14 7 at   ,r 4.   Peterson was out of the office at the time and Commissioner Miller

informed Latting that Peterson would not be returning to TDA as CFO. CR. 147 at

,r 4.    Smith told Latting that if she could continue the Connected Texas program,

she would have a bright future with the agency. CR. 147 at           ,r 4. Miller and Smith
informed Latting that Smith's wife, Kellie Housewright-Smith, appointed by

                                             2
Commissioner Miller as the Assistant Commissioner of Agriculture for Operations,

would be working with Latting the following week and would give Latting a

telephone call to discuss the details of the transition. CR. 14 7 at ,r 4.

         During this meeting, Miller and Smith asked Latting many questions about

the timing of restructuring the budget and Latting's desired team. CR. 147 at                  ,r 5.
After approving Latting's desired team members, they told Latting to start

assembling her team and to prepare a re-organization of TDA showing Latting as

CFO. CR. 147 at        ,r 5.   Commissioner Miller gave Latting his personal cell phone

number and promised she would receive a call from Housewright-Smith. CR. 147

at   ,r 5; CR.   178 at lines 16-21. After Latting left the Commissioner's office, Smith

came to Latting's office and gave her her first assignment as CFO. CR. 147 at ,r 5.

         Latting called her colleagues to assemble a team, including one employee

who had given his resignation notice but rescinded it so that he could accept a

position on Latting's team. CR. 147 at         ,r 6.   Latting worked extensively over the

holidays on restructuring the Capital Budget to correct the Legislative

Appropriations Requests ("LAR"). 1 CR. 14 7 at              ,r   6. Latting emailed her base




1
Latting' s restructure of the budget was ultimately used after her dismissal by Commissioner
Miller's team headed by Terry Keel. CR. 147-148 at ,i 6.


                                               3
recommendations to Fearneyhough and Housewright-Smith. CR. 147 at         ,r 6;   CR.

195-209.

      The following week, on December 29, Housewright-Smith arranged a

meeting with Latting, Housewright-Smith and Walt Roberts, appointed by

Commissioner Miller as the Assistant Commissioner of Agriculture for Legislative

Affairs and External Relations, to discuss the promotion and transition. Latting

accepted the promotion. CR. 148 at ,r 7.

      At this meeting, in Latting's presence, Housewright-Smith called a

representative from the Human Resources Department of TDA to determine what

needed to be done to move Latting into the CFO position in compliance with TDA

policy. CR. 148 at    ,r   8. Human Resources reported to Housewright-Smith and

Roberts, in the hearing of Latting, that Latting could be promoted immediately to

the CFO position without it being posted, but pointed out that Latting's Deputy

Chief Financial Officer job would need to be posted for ten days before it could be

filled. CR. 148 at ,r 8. The HR representative stated that the Deputy Chief Finance

Officer job could be posted as an emergency posting, but would still need to be

posted for a minimum of five days. CR. 148 at ,r 8.

      Latting worked over the holidays to prepare for her promotion and transition

to the new team she had assembled. CR. 148 at    ,r 9. On December 31, Latting met

                                           4
with Housewright-Smith, Roberts and Fearneyhough. CR. 148 at         ,r    9. They met

with a contractor to discuss the Connect Texas program and the termination of

Peterson as CFO.     CR. 148 at   ,r   9. On Friday, January 2, 2015, Latting again

checked in with Fearneyhough, letting him know what she had been able to

accomplish. CR. 148 at ,r 9.

      When Latting returned to the TDA office on January 5, 2015, expecting to

be appointed CFO, she found Peterson in her office. CR. 148 at            ,r   10. Latting

called, emailed and texted Housewright-Smith and Deputy Commissioner

Fearneyhough, asking them about the plan moving forward but neither of them

responded. CR. 195-209; CR. 148 at ,r 10.

   B. Latting's employment with TDA was terminated.

      Unknown to Latting, evidently during the same period, Commissioner Miller

appointed Terry Keel ("Keel"), then executive director of the Texas Facilities

Commission ("TFC"), as an assistant commissioner at TDA. CR. 149 at ,r 11. Keel

brought at least six of his colleagues from TFC with him to TDA. CR. 149 at ,r 11.

      On January 12, 2015, Latting was called into a meeting with Housewright-

Smith, Peterson and Cynthia Mendoza from HR. Latting was given a letter stating

that TDA was going through a reduction in force and her position was eliminated,

but Latting would remain on the payroll until April 12, 2015. CR. 149 at        ,r 12; CR.

                                            5
210. Latting was then told that her services were no longer needed and that she

could leave that day. CR. 149 at   1 12.   The next day Peterson announced that she

was resigning as CFO. CR. 149 at 112.

   C. Latting was replaced by two white, less-qualified women.

      Keeping in mind that TDA used the pretense of a "reduction of force" to

terminate Latting, the next day, TDA posted two hiring positions that substantially

mirrored Latting's job description. CR. 149 at      1 14.   The two job postings (one

marked as Classification no. 1620) are effectively the same job as the position

Latting held, but split into two positions. CR. 149 at 114; CR. 211-219.

      In her 21 years work experience with the State, when an employee is laid off

as a result of a reduction in force, Latting testified that it is the State's custom and

policy to notify that employee of postings for new positions. CR. 149 at      1 13. No
one told Latting in the meeting or afterward that two new positions would be

posted the next day. CR. 149 at 113.

      The jobs were only posted for three business days and were filled by two

White women, April Bacon and Rebecca Sanchez, both of whom were brought

from the TFC to TDA by Keel. CR. 150 at 1 16. The combined salaries for the two

new employees exceed the salary that was paid to Latting by approximately $5,000

per month, in addition to the other employment benefits now being received by the

                                            6
new employees. CR. 150 at       ,r   15; CR. 156-157. Three months after their hire, the

two employees received substantial raises. CR. 156-157.

      On May 13, 2015, more than four months after their initial hire by TDA,

both Sanchez (CR. 160-161) and Bacon (CR. 164-165) signed altered job

descriptions. In fact, on May 13, 2015, Bacon and Sanchez each signed two job

descriptions, one that was revised "2/01/15" and the other made "effective

3/01/15." (Sanchez) CR. 158-161; (Bacon) CR. 162-165.

      There was no mass layoff of employees in the TDA's alleged "reduction in

force." CR. 123 at   ,r 8.   The other three employees, Judy Bottoms, Ed Kelly and

Ron Baker, whose employment with TDA was terminated at the same time as

Latting, had poor performance issues. CR. 150 at ,r 17.

      At all relevant times, Miller was acting in his official capacity as

Commissioner of TDA. CR. 122 at ,r 1.

                             SUMMARY OF ARGUMENT

      Appellant must establish that Latting failed to plead and submit evidence to

support her prima facie case of race discrimination. Latting established her prima

facie case by both her pleadings and her evidence, but Appellant contests Latting's

evidence that she was qualified for the position from which she was discharged and

the positions created for Sanchez and Bacon. By presenting evidence contesting

                                              7
Latting's evidence, Appellant created a fact issue regarding her qualifications,

which fact issue precludes the granting of the plea to jurisdiction. A plaintiff is not

required to marshal evidence and prove her claim to satisfy this jurisdictional

hurdle. Appellee, both at the trial level and this appellate level, has submitted

sufficient evidence to, if not prove her jurisdictional elements, create a fact issue as

to those jurisdictional elements that must now be determined by the trier of fact.

The trial court's denial of Appellant's plea to jurisdiction should be affirmed.

                                    ARGUMENT

   A. Standard of Review

      Appellee agrees with Appellant that the proper standard of review for an

order denying a plea to the jurisdiction based on governmental immunity is de

nova. Tex. Natural Research Comm 'n v. IT Davy, 74 S.W.3d 849, 855 (Tex. 2002).

When reviewing a plea to jurisdiction in which the pleading requirement has been

met and evidence has been submitted to support the plea, the Court must take as

true all evidence favorable to the nonmovant. Texas Dept. Of Parks and Wildlife v.

Miranda, 133 S.W.3d 217, 228 (Tex. 2004) (citation omitted). The Court should

indulge every reasonable inference and resolve any doubts in the nonmovant's

favor. Id




                                           8
      To succeed in this appeal, Appellant must properly challenge Latting's

prima facie case by way of a plea to the jurisdiction. A plea to the jurisdiction is a

dilatory plea, the purpose of which is generally to defeat an action "without regard

to whether the claims asserted have merit." Mission Consol. lndep. Sch. Dist. v.

Garcia, 372 S.W.3d 629,635 (Tex. 2012)(citations omitted).

      However, a plea to the jurisdiction can also properly challenge the existence

of those very jurisdictional facts. Id. (emphasis theirs). In those cases, the court can

consider evidence as necessary to resolve any dispute over those facts, even if that

evidence "implicates both the subject-matter jurisdiction of the court and the merits

of the case." Id. (citations omitted).

      In those situations, a court's review of a plea to the jurisdiction mirrors that

of a traditional summary judgment motion. Id. (citations omitted). Initially, the

defendant carries the burden to meet the summary judgment proof standard for its

assertion that the trial comi lacks jurisdiction. Id. (citations omitted). If it does, the

plaintiff is then required to show that a disputed material fact exists regarding the

jurisdictional issue. Id. (citations omitted). If a fact issue exists, the court should

deny the plea. Id. (emphasis ours).

       For a plaintiff who proceeds along the McDonnell Douglas burden-shifting

framework as put forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

                                            9
( 1973 ), the prima facie case is the necessary first step to bringing a discrimination

claim under the TCHRA. Mission, supra at 637. A plaintiff will not be required to

marshal evidence and prove her claim to satisfy this jurisdiction hurdle. Id.

(citations omitted). While a plaintiff must plead the elements of her statutory cause

of action - the basic facts that make up the prima facie case - so that the court can

determine whether she has sufficiently alleged a TCHRA violation, she will only

be required to submit evidence if the defendant presents evidence negating one of

those basic facts. Id. (citations omitted). And even then, the plaintiffs burden of

proof with respect to those jurisdictional facts must not involve a significant

inquiry into the substance of the claims. Id. (citations omitted).

B.    Latting establishes a prima facie case for discrimination.

      In establishing a prima facie case, the plaintiff is only required to make a

minimal showing. El Paso Cmty. Coll. v. Lawler, 349 S.W.3d 81, 86 (Tex. App.-

El Paso 2010, no pet.)(citations omitted). A prima facie case of race discrimination

requires proof that the plaintiff (I) is a member of a protected class; (2) was

discharged; (3) was qualified for the position from which she was discharged; and

(4) was replaced by someone outside the protected class. Baker v. Gregg Cnty, 33
S.W.3d 72, 80 (Tex. App.-Texarkana 2000, petition dism'd).




                                          10
         Latting is a Black female so she clearly falls within the relevant protected

class, thereby meeting the first element of the prima facie case. She was

discharged, thereby meeting the second element. She was qualified for the position

from which she was discharged. Appellant erroneously states that Latting lacked

experience with the Uniform State Accounting System ("USAS") software that

was used by TDA. The truth is that Latting had extensive experience with USAS

and USAS is the only software that Latting used for years while employed by the

State.    CR. 151 at   ~   21.   Appellant provided no evidence that Latting was not

qualified or that she had performance issues, thereby meeting the third element.

Miller admits that he considered promoting Latting to CFO. CR. 180, line 19 to

CR. 181, line 8. Miller praised Latting and found her to be knowledgeable and

helpful. CR. 122 at~ 3; CR. 175 at lines 6-8.

         Q:    Did you find Ms. Latting to be knowledgeable about the Department's
               budget?
         A:    Yes, I did.

*****

         Q:    Okay. And then, did you find Ms. Latting helpful in her suggestions
               about how to re-organize the budget?
         A:    She was very helpful.

During his meeting with Latting in December 2014, Miller was impressed with

Latting and her abilities. CR. 177, line 25 to CR. 178, line 10.


                                            11
      Q:     Did you - did you disclose to her that you were unhappy with
             Heather's responses in your previous interview with Heather?
      A:     I did, and Shelia explained a lot of shortcomings in the financial
             department that I was not aware of. I was appreciative of that. So it
             painted an even more dire picture than I actually realized at that time
             after meeting with Shelia.
      Q:     When that meeting ended, did you have a positive impression about
             Ms. Latting and her abilities?
      A:     I did. I was impressed.

      Latting was replaced by someone outside the protected class, April Bacon

and Rebecca Sanchez, who are White females, thereby meeting the fourth element

of a prima facie case of race discrimination. Miller testified in his deposition "I

believe Ms. Latting's position, we actually made two positions out of that one."

CR. 188, lines 18-24. All of Latting's responsibilities were assigned to White

employees Sanchez and Bacon who were not existing employees of TDA at the

time ofLatting's termination. CR. 151 at ,r 14; CR. 125-126 at ,r 4.

      Nonetheless, Appellant persists in its argument that Latting was not qualified

for either of the two positions created in place of her Deputy CFO position.

      C.     At a minimum, a fact issue exists as to whether Latting was

qualified.

      If the plaintiff is successful in establishing a prima facie case, the burden of

production shifts to the employer to produce evidence that the plaintiff was

terminated for a legitimate, non-discriminatory reason. Lawler, supra at 86. In

                                         12
Lawler, the employer claimed that the plaintiff was not qualified to teach a class

after new requirements were added to the job description. Id. at 87. The Court

found that the evidence submitted was sufficient to create a fact issue as to whether

Lawler was qualified to teach a welding course under the qualification standard

utilized by the community college and that fact issue precluded the granting of the

defendant's plea to the jurisdiction. Id.

      Miller admitted in his deposition that he considered promoting Latting to

CFO after meeting her on December 23, 2014. CR. 180, line 19 to CR. 181, line 8.

      Q:     ... So after the meeting with Ms. Latting on December 23 rd , 2014, do
             you recall having any conversations with Walt or Todd about how
             impressed you were with Ms. Latting?
      A:     I do remember being impressed with Ms. Latting and her knowledge
             at that time, and was actually considering to put her in charge of the
             financial department.
      Q:     Okay. And so who did you discuss that consideration with?
      A:     I don't remember specifically but I'm sure I discussed it with my
             team. At that time it would have been Walt, my consultant, and Todd.
      Q:     And Kellie?
      A:     Probably Kellie, too.

       When asked what happened between December 23 and January 12 in his

deposition to make him not care if he lost Latting as an employee, Miller became

flustered and could not offer an explanation of substance. CR. 119. He referred to

Terry Keel, who had mentioned Diana Warner to him. CR. 189, lines 6-10. But he

was unsure of when Keel came on board with the TDA, finally settling on

                                            13
sometime between January 10th or 12th. CR. 185, lines 8-9. Keel was hired by the

TDA on January 12, 2015, the day of Latting's termination. CR. 154-155; CR.

168-169.

      In its brief, Appellant attempts to rely on an audit of the agency's finances to

support its decision to discharge Latting. But the audit took a year to complete,

long after Latting had been discharged. CR. 186, lines 9-11.                Nothing was

uncovered in the audit to cause Miller to believe that Latting had done anything

illegal or improper. CR. 186, line 21 to CR. 187, line 1:

      Q:     ... was anything uncovered in that audit that caused you to believe that
             Ms. Latting had done anything illegal or improper?
      A:     Again, it wasn't - we weren't going on a witch hunt to look for
             employees. So, no, there was nothing that pointed directly to Ms.
             Latting.

      Latting provided concise and comparative charts summanzmg the

qualifications of Latting as to both Sanchez's and Bacon's qualifications for

Latting's job that was split into two jobs. CR. 150 at      ,r   16; CR. 235. Latting has

three times the number of years in accounting experience than Sanchez has and has

fifteen years of managerial experience, while Sanchez has virtually none. Id.

Latting has significant financial certifications while Bacon has none. CR. 153.

Bacon's job does not require a doctor of jurisprudence, but states that a masters in

accounting would equally meet the preferred qualifications for the job. CR. 113.

                                          14
Latting's 29 years in finance and accounting are equivalent to a master's degree in

accounting.

       The job posting for Sanchez's job says that a masters in accounting 1s

preferred but Sanchez does not have a masters in accounting. CR. 115. She has a

masters in business administration. CR. 220. The job posting for Bacon's job

requires a four-year degree in business, finance, accounting or related area of

study, while Bacon holds a bachelor's degree in radio and television. CR.217; CR.

227.

       Although pointing to clearly superior qualifications is one pennissible way

to demonstrate intentional discrimination, a plaintiff is not required to make this

showing. Julian v. City of Houston, 314 F.3d 721, 728 (5 th Cir. 2002)(emphasis

theirs).

       This Court in Texas Dept. of Criminal Justice v. Cooke, 149 S.W.3d 700

(Tex. App.-Austin 2004, no pet.) considered a similar case where the plaintiff

alleged failure to promote based upon his race and the defendant countered that the

plaintiff was not qualified for the position. If a plea to the jurisdiction challenges

the existence of jurisdictional facts, the Court should consider relevant evidence

submitted by the parties when necessary to resolve the jurisdictional issues raised.

Id. at 704 (citations omitted). If the evidence creates a fact question regarding the

                                          15
jurisdictional issue, then the trial court cannot grant the plea to the jurisdiction, and

the fact issue will be resolved by the fact finder. Id. at 705. As in this case, the

jurisdictional issue in Cooke is whether the plaintiff was qualified for the position.

Id. at 706. In Cooke, both parties submitted charts of comparison of qualifications

of the different applicants. Id. at 707. This Court held in Cooke that the evidence

created a fact issue concerning whether the plaintiff had established a prima facie

case of racial discrimination and affirmed the district court's order denying the

Department's plea to the jurisdiction. Id. See also El Paso Cmty Coll. Dist. V

Chase, 355 S.W.3d 164, 169-170 (Tex. App.-El Paso 2011, pet. denied)(holding

that EPCC's challenge to evidence regarding pretext not a jurisdictional fact that

can be raised in a plea to the jurisdiction).

       D. The "Reduction in Force" subject line 1s further evidence of

discrimination.

       In its unanimous opinion in Reeves v. Sanderson Plumbing Products, 530
U.S. 133, 144-46, (2000), the U. S. Supreme Court clarified that when the plaintiff

offers proof that the employer's articulated reasons are false, the dispute must then

be submitted to a jury to decide. Reeves, 530 U.S. at 144-46. Under Reeves, the

plaintiff shows pretext by introducing evidence proving the reasons stated by the

employer were not its true reasons but were a pretext for discrimination or that said

                                            16
reasons where unworthy of credence. 530 U.S. at 143. 1    In   reduction   in   force

cases, the trial court is to "focus not on why employees, in general, were

discharged, but instead why the plaintiff rather than another employee was

discharged." EEOC v. Manville Sales Corporation, 27 F.3d 1089, 1096 (5th Cir.).

      Appellant uses Diana Warner's, as the new CFO, reorganization of the

Financial Services Division as its "legitimate non-discriminatory reason" for

eliminating Latting's Deputy CFO position. The written notice of termination

given to Ms. Latting stated "reduction in force" as the reason for the elimination of

her position. CR. 194. A reduction in force is a legitimate nondiscriminatory

reason for discharge in the business context where the business experiences a

slowdown in business.

      In this case, however, the "reduction in force" was just a pretext for

discharging Latting. There was no mass layoff of TDA employees. Miller admits

that only four employees were let go (CR. 123 at         i1 8) and the other three
employees had poor performance issues (CR. 150 at     i1 17). Miller also admits that
the TDA had 100 positions that needed to be filled at the time of Latting's


1
 In the summary judgment, and therefor in the jurisdictional, setting, however, the
plaintiff need not prove pretext but merely establish a genuine issue of material
fact on the matter. Russo v. Smith Int'!, Inc., 93 S.W.3d 428, 438 (Tex. App.-
Houston [14 th Dist.] 2002, pet. denied). See also Little v. Texas Dept. of Criminal
Justice, 177 S.W.3d 624, 632 (Tex. App.-Houston [1 st Dist.] 2005, no pet.).
                                         17
termination (CR. 122-123 at    ,r   4) and shortly after Latting's termination, Miller

gave everyone on his executive staff large raises in their salaries (CR. 182, line 20

to CR. 183, line 10):

      A:     The original salary of the assistant commissioners was 160 [160,000].
             I raised everybody to the same level as my general counsel. The
             original salary was 160. After the raise, it was 180.
      Q:     Now, when you say you raised everybody to 180, is that everybody on
             the executive staff?
      A.     The assistant commissioners, yes. And the - that would also include
             the general counsel.
      Q:     So you gave those raises to those folks after you had learned that there
             were mistakes in the LAR and in the proposed budget, right?
      A:     Yes.
      Q:     And you gave those raises after you knew that you were - your
             department was at least $8 million in the red, correct?
      A:     Yes.

Miller also handed out close to $400,000 in bonuses in 2014. CR. 190, lines 1-10.

      Appellant claims that Diana Warner made the decision to eliminate the

Deputy CFO position as part of a "reduction in force," but Latting was discharged

on January 12, 2015, and Warner was not hired by the TDA until January 21, 2015.

CR. 149 at   ,r   12 and CR. 154; CR. 166-167. Warner could not have made that

decision. Their claim that Warner made the decision to eliminate Latting's position

is false. And despite an alleged need for a reduction in force, inferring a need to

save money, no extensive layoffs were made and Miller substantially raised all of

his executive staff's salaries within three months of Latting's discharge.

                                            18
      E.   TDA's manipulation of the job posting is further evidence that

discrimination was the cause of Latting's termination.

      The intentional manipulation and alteration of the job postings for the White

employees, Sanchez and Bacon, also infers discrimination. When an employee is

discharged because of a "reduction in force," the State of Texas has a general

policy of alerting the discharged employee of positions that need to be filled. CR.

151 at ,r 13. No one in the January 12 discharge meeting told Latting that two new

jobs would be posted the next business day. Id. Latting, going from believing she

was going to be the new CFO to being terminated in two weeks' time, left that

meeting in shock and disbelief. CR. 149 at if 12.

      Appellant crafted job postings intended to specifically exclude candidates

other than Sanchez and Bacon by preferring a master's degree in accounting or a

doctor of jurisprudence. This is particularly true for Bacon who has a degree in

theater, limited finance and accounting experience and less government managerial

experience than Latting. Appellant posted the two new job postings on January 13,

14 and 15, for only three days instead of the required ten days. TEX. GOVT. CODE§

656.024. Even if the postings were considered "emergency postings," which they

could not be because any emergency was created by the elimination of Latting's




                                         19
job, the job postings are required to be posted for five days minimum. CR. 148 at

,r 8.
        Job Posting #15-31-1 (CR. 214-215) for Administrator for Budget &

Accounting for Sanchez's job had a Classification Title of Director I and

Classification No. 1620, just like the Job Posting #12-31-1 (CR. 211-213) for

Latting's job. Neither posting required a master's degree in accounting although

Posting # 15-31-1 stated that a Certified Public Account was preferred.         The

"Essential Duties" for Sanchez's job mostly contains about one-half of the

essential duties listed for Latting's job. On May 13, 2015, two months after her

hire, Sanchez signed two Position Descriptions. The first description (CR. 158-

159) was for Director I, Classification No. 1620, showing in the bottom left corner

"Date Revised: 02/01/2015 ." The second description (CR. 160-161 ), signed on the

same day as the first description by Sanchez, was for Director III, Classification

1622, with an altered effective date in the bottom left comer of "03/01/2015."

Signing two different Job Descriptions on the same day raises the inference that the

Job Descriptions were manipulated or altered so that they no longer matched the

job posting similar to Latting's job.

        Job Posting # 15-1000-1 (CR. 217-219) for Administrator for Financial

Compliance for Bacon's job had a Classification Title of Director III and

                                         20
Classification No. 1622. The job posting requires a four-year degree in "business,

finance, accounting or related area of study." Bacon has a four-year degree in radio

and television. Just like Sanchez, on May 13, 2015, Bacon signed two Position

Descriptions. The first description (CR.         162-163) was for Director III,

Classification No. 1622, like the job posting, and has a "Date Revised:

02/01/2015."    The second description (CR. 164-165) was for Director V,

Classification 1624 and has an "Effective Date: 03/01/15." The essential duties

and qualifications are the same in both Job Descriptions. Both Sanchez and Bacon

were given raises less than two months after their hire. CR. 156-157; CR. 158-159.

      In Burger v. New York Inst. of Tech., 94 F.3d 830, 834 (2nd Cir. 1996), a

reduction in force case, the Court found that the employee presented evidence that

a "substantial portion of the duties that she performed were not eliminated and,

inferentially were transferred to younger employees." Her evidence showed the

employer had an impermissible motive in discharging her. In Mesquite lndep. Sch.

Dist. v. Mendoza, 441 S.W.3d 340 (Tex. App.-Dallas 2013, no pet.), the Court

held that a material fact issue was created by the District's internal email and other

documents stating employee was replaced by White employee.

      By showing that Appellant used a false "reduction in force" excuse for

discharging Latting, coupled with Latting's superior qualifications and the

                                          21
manipulation and alteration of the job postings and job descriptions, plus the fact

that Latting had no performance issues, Latting has presented sufficient evidence

to at a minimum raise a fact issue as to whether discharging Latting was a

discriminatory action.

                                     PRAYER

For the foregoing reasons, Appellee Latting respectfully requests that this Court

AFFIRM the trial court's denial of Appellant's Plea to the Jurisdiction.

                                        Respectfully submitted,

                                        THE HANEY LAW FIRM
                                        808 W 10th Street, Suite 100
                                        Austin, Texas 78701
                                        (512) 476-2212
                                        Fax: (512) 476-2202
                                        www.thehaneylawfirm.com


                                        By:    Isl Susan J. Haney
                                        Susan J. Haney
                                        State Bar No. 08908550
                                        susan@thehaneylawfirm.com
                                        Caitlin Haney Johnston
                                        State Bar No. 24087661
                                        Caitlin@theha neylawfi rm. com

                                        ATTORNEYS FOR SHELIA LATTING, APPELLEE




                                         22
                        CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing pleading has this day been
served on this 5th day of January, 2018, by email to the following:

Drew L. Harris                          drew .harris@texasattorneygeneral.gov
Assistant Attorney General
General Litigation Division
P.O. Box 12538, Capitol Station
Austin, Texas 78767

ATTORNEYS FOR DEFENDANT

                                         /s/ Susan J. Haney
                                        Susan J. Haney




                                       23
                     CERTIFICATE OF COMPLIANCE

       Pursuant to TRAP 9.4(i)(3), the undersigned Attorney hereby certifies that
the preceding document complies with the type-volume limits in TRAP 9.4.

   l. Excluding the exempted p01iions in TRAP 9.4(i)(l), the brief contains 4,857
      words; and

   2. Has been prepared using Microsoft Word in 14 pt. Times New Roman
      conventional typeface font with 12 pt. footnotes.


                                     Isl Susan J. Haney




                                       24
                                 No. 03-17-00603-CV


                      IN THE COURT OF APPEALS
                   FOR THE THIRD JUDICIAL DISTRICT
                        TRAVIS COUNTY, TEXAS


                     TEXAS DEPARTMENT OF AGRICULTURE,
                                       Defendant-Appellant,

                                        V.


                                SHELIA LATTING,
                                        Plaintiff-Appellee.


              On Appeal from Cause No. D-1-GN-16-000284, in the
                  20l51Judicial District, Travis County, Texas


                           APPELLEE'S APPENDIX


1.    Affidavit of Shelia Latting [CR. 146-52]

2.    Original job posting for Shelia Latting's position as Deputy Chief Financial
Officer No. 1620 [CR.211-213]

3.    Job posting for Rebecca Sanchez's position No. 1620 [CR. 214-216]

4.    Job posting for April Bacon's position 1622 [CR. 217-219]

5.    Application for Employment for Rebecca Sanchez [CR.222-226]

6.    Application for Employment for April Bacon [CR. 227-234]
7.   Side-by-side qualification comparison between Sanchez and Latting [CR.
235]

8.    Side-by-side qualification comparison between Bacon and Latting [CR.153]

9.     Job description signed by Rebecca Sanchez on May 13, 2015, for Director I
position as Administrator for Budget and Accounting [CR. 158-159]

10. Job description signed by Rebecca Sanchez on May 13, 2015, for Director III
position as Administrator for Budget and Accounting [CR. 160-161]

11. Job description signed by April Bacon on May 13, 2015, for Director III
position as Administrator for Financial Compliance [CR. 162-163]

12. Job description signed by April Bacon on May 13, 2015, for Director V
position as Administrator for Financial Compliance [CR 164-165]
TAB 1
                                    CAUSE NO. D-1-GN-16-000284

SHELIA LATTING                                      §                 IN THE DISTRICT COURT
                                                    §
VS.                                                 §             OF TRAVIS COUNTY, TEXAS
                                                    §
TEXAS DEPARTMENT OF                                 §
AGRICULTURE                                         §                 201 st JUDICIAL DISTRICT

                                   AFFIDAVIT OF SHELIA LATTING


STATE OF TEXAS                     §
                                   §
COUNTY OF TRAVIS                   §


          BEFORE ME, the undersigned authority, on this day personally appeared Shelia

Latting, who deposed after being first duly sworn, on her oath stated as follows:

          1.      "My name is Shelia Latting and I am over the age of twenty-one (21) years and

am fully competent to make this affidavit. The matters stated herein are within my personal

knowledge and are true and correct.

          2.          I am a Black female who had been employed by the State of Texas for

approximately 21 years.

          3.          In June 2012, I was hired as the Deputy Chief Financial Officer of the Texas

Department of Agriculture ("TOA").               On December 23, 2014, I was called into

Commissioner Sid Miller's office where I met with the Commissioner and the

Commissioner's campaign manager, Todd Smith.

          4.          Commissioner Miller and Mr. Smith questioned me at length about the

possible reorganization of the budget of the TOA. Commissioner Miller told me that he was

very impressed with my knowledge of the budget and that I had been able to answer all of


AFFIDAVIT OF SHELIA LATTING                                                                   PAGE 1




                                               EXHIBIT A
                                                                                         Page 146 of264
his questions clearly and quickly, while the then serving Chief Financial Officer had not

been able to do so. Commissioner Miller offered me the job of Chief Financial Officer

(replacing Heather Griffith Peterson). Ms. Peterson was out of the office at the time and

Commissioner Miller told me that Ms. Peterson would not be returning to TOA as CFO. Mr.

Smith told me that if I could continue the Connected Texas program, I would "have a bright

future with the agency." Commissioner Miller and Mr. Smith told me that Mr. Smith's wife,

Kellie     Housewright-Smith,       appointed   by Commissioner Miller as the Assistant

Commissioner of Agriculture for Operations, would be working with me the following week

(after Christmas) and would give me a telephone call to discuss the details of the transition.

          5.         During this meeting, Commissioner Miller and Mr. Smith asked me many

questions about the timing of restructuring the budget and my desired team. I told them

who l wanted on my team and they agreed to my suggestions.                 They told me to

immediately start assembling my team and to prepare a re-organization of TOA showing

me as CFO. Commissioner Miller gave me his personal cell phone number and promised

me that I would receive a call from Ms. Housewright-Smith. After I left the Commissioner's

office, Mr. Smith came to my office and gave me my first assignment as CFO.

          6.          I immediately called my colleagues to assemble my team, including one

employee who had given his resignation notice but rescinded it so that he could accept a

position on my team.             I worked extensively over the holidays preparing a base

recommendation for restructuring the Capital Budget to accommodate Commissioner

Miller's requests for funds for his new executive staff. I emailed my findings to Jason

Fearneyhough and Ms. Housewright-Smith. A true and correct copy of my work is attached

as Exhibit A-1. My work was ultimately used, after I was terminated, by Commissioner

AFFIDAVIT OF SHELIA LATT!NG                                                               PAGE 2




                                                                                     Page 147 of264
Miller's team headed by Terry Keel, in revising the LAR.

          7.        The following week, on December 29, Ms. Housewright-Smith arranged a

meeting with me and Walt Roberts, appointed by Commissioner Miller as the Assistant

Commissioner of Agriculture for Legislative Affairs and External Relations, to discuss the

promotion and transition. I accepted the promotion.

          8.         At this meeting, ·1n my presence, Ms. Kelly Houseright-Smith called a

representative from the Human Resources Department of TOA to determine what needed

to be done to move me into the CFO position in compliance with TOA policy. Human

Resources reported to us that I could be promoted immediately to the CFO position without

it being posted, but pointed out that my Deputy Financial Officer job would need to be

posted for 10 days before it could be filled. The HR representative told us that the Deputy

Financial Officer Job could be posted as an emergency posting, but would still need to be

posted for a minimum of 5 days.

          9.         I worked over the State holidays to prepare for my promotion and transition

to the new team I had assembled. On December 31, at the request of Ms. Housewright-

Smith, I met with her, Deputy Roberts and Deputy Commissioner Jason Fearneyhough.

They met with a contractor to discuss the Connect Texas program and the termination of

Ms. Peterson as CFO.             On Friday, January 2, 2015, I again checked in with Deputy

Fearneyhough, letting him know what I had been able to accomplish to restructure the

budget and make the transition.

           10.        When I returned to the TOA office on January 5, 2015, expecting to be

appointed CFO, I found Ms. Peterson in her office.            I called, emailed and texted Ms.

Housewright-Smith and Deputy Commissioner Fearneyhough, asking them about the plan

AFFIDAVIT OF SHELIA LATTING                                                                 PAGE 3




                                                                                       Page 148 of 264
moving forward but neither of them responded. Exhibit A-'1.

          11.        I later learned that, during the same period I was preparing to take over as

CFO, Commissioner Miller appointed Terry Keel ("Keel"), then Executive Director of the

Texas Facilities Commission ("TFC"), as an Assistant Commissioner at TOA. Keel chose

to bring at least six of his colleagues from TFC with him to TOA.

          12.        On January 12, 2015, I was called into a meeting with Ms. Housewright-

Smith, Ms. Peterson and Cynthia Mendoza from HR. I was given a letter stating that TOA

was going through a reduction in force and my position was eliminated, but that I would

remain on the payroll until April 12, 2015. A true and correct copy of this letter is attached

as Exhibit A-2.               Diana Warner was not the Chief Financial Officer at the time I was

terminated. I was then told that my services were no longer needed and that I could leave

that day. I left the meeting in shock and disbelief. The next day Ms. Peterson announced

that she was resigning as CFO.

           13.       Based on my 21 years work experience with the State, when an employee

is laid off as a result of a reduction in force, it is the State's custom and policy to notify that

employee of postings for new positions. No one told me in the meeting or afterward that

two new positions would be posted the next day.

           14.     Without my knowledge, the next day, TOA posted two hiring positions that

mirrored my job description (Classification No. 1620). My job posting is attached as Exhibit

A-3. One of the "emergency" job postings is marked with the same Classification No.

1620. A true and correct copy of that job posting is attached as Exhibit -4. Rebecca

Sanchez, a White female, was brought from the TFC to TOA to take that position. A true

and correct copy of the second "emergency" job posting is attached as Exhibit A-5. April

A°FIDAV!T OF SHELIA LATTING                                                                   PAGE 4




                                                                                         Page 149 of264
Bacon, a White female, was brought from the TFC to TOA to fill the second position. I

have reviewed the two job postings and a substantial portion of the duties that I performed

as Deputy CFO were not eliminated, but were transferred to the two White employees,

Sanchez and Bacon. The two job postings combined are effectively the same job as the

position I held, but split into two positions.

          15.        State job openings are required to be posted and remain open for applicants

for 10 days unless there is an immediate need for filling, in which case emergency job

postings are posted for 5 days. However, the two "new" job postings were only posted for

3 business days. The combined salaries for the two new employees exceed the salary that

was paid to me by approximately $5,000 per month, in addition to the other employment

benefits now being received by the new employees.

          16.        I have reviewed the job applications of Rebecca Sanchez and April Bacon.

True and correct copies of the applications are attached as Exhibit A-6 and Exhibit A-7.

I have prepared a side by side comparison of my qualifications to Rebecca Sanchez's

qualifications, which is attached as Exhibit A-8. I have prepared a side by side comparison

of my qualifications to April Bacon's qualifications, which is attached as Exhibit A-9. As

shown by the comparisons, I am more qualified than Rebecca Sanchez and April Bacon

for the positions created out of my position as Deputy Chief Financial Officer.

           17.       As the Deputy CFO of the TOA, I observed poor performance issues for the

other three employees who were terminated when I was terminated. Those employees

were Judy Bottoms, Ed Kelly and Ron Baker.

           18.        While employed by TOA, I never received any negative performance reviews

or attendance complaints. I worked an average of 60 hours per week. I only took one

AFFIDAVIT OF SHELIA LATTING                                                                 PAGE 5




                                                                                       Page 150 of 264
vacation in the 3 years I was employed by TOA.

          19.        A substantial portion of the duties I performed as Deputy Chief Financial

Officer were transferred to Rebecca Sanchez and April Bacon. Rebecca Sanchez took

over all of the accounting and budgeting functions I had performed while April Bacon took

over the contracting and procurement functions.

          20.        While working for the TOA, Ms. Peterson handled all budget issues and

refused to allow me to assist. I did not prepare the Legislative Appropriations Request

("LAR") that was submitted to the Legislative Budget Board ("LBB").             The LAR was

prepared by Ms. Peterson and Ron Baker. When the LBB requested additional information

about the LAR, Ms. Peterson refused to allow me to assist her in responding.               Ms.

Peterson insisted that she would take care of it. I did review the budget later and I do not

believe that it was $7 to $8 million in the red.

          21.        I have extensive experience with the Uniform State Accounting System

("USAS"). I have used the USAS for over 21 years while employed by the State. I have

a Bachelor's degree in Business Management.

          22.        As Deputy CFO, my immediate supervisors were the Chief Financial Officer

and the Commissioner.

          23.         Based upon my managerial experience with state agencies, it is a common

practice for job postings to be written to fit the specific qualifications of a preferred

candidate so that other candidates cannot be equally qualified.




AFFIDAVIT OF SHELIA LATTING                                                               PAGE6




                                                                                      Page 151 of264
                                                      {\·;-f~t,.../·\
        SUBSCRIBED AND SWORN TO BEFORE ME on this     ' (';' ' ''day of

August, 2017.



                                         Notary Public, State of Texas


                                         Date Commission Expires




                                                                        Page 152 of 264
TAB2
                                    TEXAS DEPARTMENT OF AGRICULTURE
TODD STAPLES
Commissioner
                                                     POSTING #12-31-1,

                                                 POSITION DESCRIPTfON

                                         DEPUTY CHIEF FINANCIAL OFFICER

CLASSIFICATION TITLE: Director I                                                         SALARY: B26 $7,000-7,400.00/MO.
CLASSIFICATION NO: 1620                                                                                         FLSA: Exempt
LOCATION: Austin

JOB OBJECTIVE: Assist in directing and overseeing the effective management of the Texas Department of Agriculture's
(1'DA) Financial Services Division; develop, execute and achieve the strategic goals and objectives of the division, manage
complex issues within area of expertise and be involved in long-term planning to contribute to the attainment of the agency's
goals, objectives and mission.

ESSENTIAL DUTIES:
I.    Direct and manage the daily operations of the division, including ;;crsonncl management functions, budgeting for and
      controlling expenses and ensuring compliance with agency policies and administrative requirements.
2.    Oversee and prepare the operating budget and legislative appropriations request for upcoming biennia and enter reports
      on the Automated Budget and Evaluation System of Texas (ABEST). Monitor and report on hearings of legislative
      committees, such as the House Appropriations and Senate Finance committees, during regular and special sessions for
      actions that have or will potentially have an impact on TOA.
3,    Coordinate and provide guidance to agency personnel in preparing fiscal note rnsponses to the Legislative Budget Board
      during the legislative session.
4,    Assist in preparing and overseeing internal operating budgets for the assigned TDA divisions.
5.    Assist in preparing and overseeing monthly budget reports for the assigned TDA divisions and answer questions
      pertaining to the reports, and investigate discrepancies; initiate re-coding of vouchers, as necessary.
6.    Monitor and analyze budgets, expenditures and encumbrances to identify problems and prepare budget amendments as
      necessary, advising the program staff, division management and upper management on the status of agency budgets.
7.    Monitor state and federal grant expenditures; assist in preparing and overseeing state and federal grant reports as required
      by state and federal guidelines, to include request for reimbursement; advise the program staff, division management and
      upper management on all financial issues associated with grant budgets and expenditures.
8.    Monitor and analyze the agency's performance measures, and prepare quarterly and annual reports on these measures.
9.    Verify the accuracy of personnel action forms from a budget standpoint relative to new hires, merit increases,
      reclassifications and authorized full-time employees; maintain, track and report information by division and agency-wide.
 IO. Oversee the preparation of, and assist with the preparation of special budgetary and management reports for the executive
      staff.
 11. Prepare and review fiscal infom1ation on proposed projects, procurements and legislation as it relates to the state and
       TOA.
 12. Review and approve the reconciliation of expenditure and Method of Finance data in ABEST to the Uniform Statewide
       Accounting System (USAS).
 13. Work closely with the division's team leaders to establish program goals and objectives, guidelines and procedures
       consistent with the division's strategic plan; assign and oversee the coordination of staffing and resource needs between
       the various programs and functional areas of the division.
 14. Create and maintain accurate job descriptions and job postings to align with the division's strategic direction.
 15. Maintain, prepare and oversee the status of all division performance appraisals to ensure that they are current, that
       supervisors/team leaders are evaluating consistently and equitably and that proper documenta,ion is maintained;
  16. Ensure the division staff are technically proficient in meeting long-term operational goals through activities such as
       classroom training, team building, on-the-job training, operational manuals, job rotations and special assignments and
       projects; ensure employees share knowledge through cross training. ·
  17, Monitor all division projects and special assignments and ensure they are completed accurately and on time to meet
        division goals and key performance measures; develop procedures for reporting and develop and implement corrective
       action plans, as required. Report performance of the division's efforts to the Assistant Commissioner.
  18. Perform quality assurance work to analyze program efficiency and effectiveness and to develop pr·ocedurcs for
        improvement or the initiation of new policies and procedures.

                                                           - Continued -                                  Plaintiff 000059



                                                       EXHIBIT A-3                                                        Page211 of264
Page 2
DEPUTY CHJEF FINANCIAL OFFICER
CLASSIFICATION TITLE: Director I                                                         SALARY: B26 S7,000-7,400.00/MO.
CLASSIFICATION NO: 1620                                                                                   FLSA: Exempt

ESSENTIAL DUTIES (continued):
J9. Manage projects from pre-inception to implementation, including new policies and procedures to ensure program
     efficiency and effectiveness; participate in and provide leadership for special division projects and guide business process
     improvement and cultural change.
20. Assist the Assistant Commissioner for the Financial Services Division in establishing the division's strategic and work
     plans in consultation with division staff and perfom1 ongoing planning functions to meet performance targets and
     improve operations while following division and agency policies and procedures.
2 l. Assist the Assistant Commissioner for the Financial Services Division in establishing and monitoring performance
     measures; communicate expectations to division managers and team leads; and ensure all staff and functions have
     documented procedures,
22. Evaluate division operations and performance to identify and implement short-range, mid-range and long-range goals and
     objectives and recommend innovative approaches for agency outreach and special programs.
23. Coordinate and prepare quarterly performance reports as required by the Legislative Budget Board; coordinate and
     monitor the division's strategic planning process; and develop, coordinate and write justifications for biennial legislative
     appropriation requests for general information to be presented to the Legislature and for staff testimony.
24. Prepare or assist in preparing required reports and schedules, to include appropriation requests; ensure timely submission
     of required federal, state and agency reports.
25. Serve as a backup to the Assistant Commissioner in legislative business, including testifying at hearings and providing
     testimony at legislative meetings, compiling information and communication with legislative and oversight agency staff.
26. Serve as an intra-agency liaison, coordinating with other divisions within TDA on joint projects and update them on
     division operations.
27. Continuously review state laws, regulations and policies related to the division. Work closely with Legal Affairs to
      develop new rules, regulations and policies and to ensure proper implementation.
28. Attend TDA, division staff and senior staff meetings; represent the division/agency on committees and task forces as
      assigned and at outside meetings; and serve as a contact with other local/state/federal agencies.
29. Respond to requests for technical information from clients, the Commissioner of Agriculture, TDA staff, legislative or
      other state government personnel, industry representatives and other organizations; make presentations regarding division
      programs to interested parties throughout the state as required.
 30. Effectively manage outgoing division infonnation/literature/printed materials/correspondence and responses to requests
      for information to ensure quality, consistency, accuracy and timeliness. Respond to incoming inquiries via verbal or
      written correspondence.

NON-ESSENTIAL DUTIES:
31.Perfom1 other duties as assigned.

QUALIFICATIONS/REQUIREMENTS (The app!kation must specifically state how each of the following
qualifications are met):
• Graduation from an accredited four-year college or university:
• Minimum six years work experience in financial management, budgeting and general accounting functions, with at least
   three years in a supervisory/management capacity;
• Work experience presenting budget and other financial information and instructions to staff at all levels in small/large
   group settings;
• Experience using automated accounting systems;
• Experience working directly with executive-level staff;
• Project management experience·, and
• Required to travel up to J 5% of the work period.

 PREFER:
 • Work experience using ABEST and USAS;
 • Work experience in federal and private grants administration;
 • Experience developing program and/or agency operating budgets for a State of Texas Agency; and/or
 • Working knowledge of the Texas state legislative process, in regard to accounting and budgeting.
                                                      - Continued -
                                                                                                         Plaintiff 000060


                                                                                                                        Page 212 of264
Page 3
DEPUTY CHIEF FINANCIAL OFFICER
CLASSIFICATION TITLE: Director I                                                       SALARY: B26 S7,000-7,400.00/MO.
CLASSIFICATION NO: 1620                                                                                 FLSA: Exempt

KNOWLEDGE, SKILLS AND ABILITIES (The application must specifically state how £filll of the following
qualifications are met):
• Excellent leadership, management and strategic planning skills;
• Effective verbal and written communication, human relations and organizational skills;
• Skill in providing excellent customer service to both internal and external customers;
• Skill in operating a personal computer with word processing and spreadsheet software;
• Skill in intermediate to advanced Excel;
• Strong analytical and project management skills;
• Excellent problem solving and relationship management skills with a proactive and open approach to conflict resolution;
• Ability to learn TDA policies and procedures, and the laws and regulations administered and enforced by the division;
• Ability to use appropriate interpersonal styles and communication methods to influence and build effective and strategic
   relationships among diverse groups of people;
• Ability to energize, develop and build rapport at all levels within an organization;
• Ability to operate effectively in a multi-tasking, dynamic environment, while maintaining a forward-thinking and customer-
   first attitude;
• Ability to establish program goals and objectives and to devise effective solutions to problems;
 • Ability to develop, implement and evaluate policies and procedues;
 • Ability to exercise sound judgment and discretion; and
 • Ability to maintain the highest level of confidentiality.

ENVIRONMENT/PHYSICAL CONDITIONS: Normal office work environment. Involves working overtime, to include
evenings and weekends, as needed. lnvolves safely lif1ing and carrying items weighing up to 30 pounds. Also involves
travel, occasionally overnight.

                                 An exercise will be conducted at the time of the interview.




                                                                                                     Plaintiff 000061


                                                                                                                   Page 213 of264
TAB3
                                        TEXAS DEPARTMENT OF AGRICULTURE
COMMISSIONER
SID MILLER
                                                       POSTING #15-31-1

                                                  POSITION DESCRIPTION

                                   ADMINISTRATOR FOR BUDGET & ACCOUNTING

CLASSIFICATION TITLE: Director I                                                      SALARY: B26, $7,000-7,350.00/MO.
CLASSIFICATION NO:   1620                                                                              FLSA: Exempt
LOCATION: Austin

JOB OBJECTIVE: Assist the Chief Financial Officer and oversee the daily operations and activities of the agency's budget
and accounting functions. Work involves developing guidelines, procedures, and rules; developing schedules, priorities and
standards for achieving established goals in budget and accounting; coordinating and evaluating program activities; and
developing and evaluating budget requests.

ESSENTIAL DUTIES:
1. Direct and manage the daily operations of the budget and accounting section including personnel management functions,
      budgeting for and controlling expenses and ensuring compliance with agency policies and administrative requirements.
2. Review, prepare and analyze monthly, quarterly and annual status of funds and expenditures.
3. Oversee the preparation of the agency's monthly financials.
4. Audit budget and accounting records for accuracy and conformance to established standards.
5. Provide budget and accounting advice and assistance to advising division management and upper management and identify
      ways to best utilize funds.
6. Review, manage and analyze bond and grant project funds and expenditures and identify ways to best utilize funds.
7. Review financial and operating budget reports and identify funding challenges.
8. Oversee and assist in the preparation of the agency budget and the biennial legislative appropriation requests (LAR).
9. Plan and develop procedures and regulations to control the disbursement of allocated funds.
10. Prepare and maintain accounting records on expenditures, revenue collected, the posting of journals and the posting
      of encumbrances.
l l. Establish goals and objectives; develop and approve schedules, priorities, and standards for achieving goals; and direct
      evaluation activities.
12. Develop guidelines, procedures and rules; monitors compliance with policies and procedures.
J 3. Plan, implement, coordinate, monitor and evaluates accounting policies and procedures.
l 4. Evaluate and identify areas of needed change; recommends improvements.
 l 5. Prepare, oversee and review the preparation of budgets, budget requests, financial reports, forms and documents.
 l 6. Oversee program analyses, studies and internal audits.
 17. Develop and review legislation affecting the agency and/or the management of funds.
 l 8. Represent the agency at meetings, hearings, conferences, and seminars or on boards, panels and committees.
 19. Plan, assign and supervise financial services staff.
20. Mentor and develop staff to improve skills, competencies and perfonnance.
2 l. Adhere to established work schedule with regular attendance.
22. Follow all TOA safety guidelines/procedures and ethics requirements.

NON-ESSENTIAL DUTIES:
23. Assist in the coordination of special activities and projects, as needed.
24. Perform other duties as assigned.

                                                                 -Continued-




                                                                                                   Plaintiff 000062


                                                                  EXHIBIT A-4                                     Page 214 of264
Page 2
ADMINISTRATOR FOR BUDGET & ACCOUNTING
CLASSIFICATION TITLE: Director I                                                       SALARY: B26, $7,000-7,350.00/MO.
CLASSIFICATION NO: 1620                                                                                  FLSA: Exempt

QUALIFICATIONS/REQUIREMF,NTS: (The application must specifically state how each of the following qualifications
are met.)
•       Graduation from an accredited four-year college or university with a degree in accounting, finance or related field;
•       Minimum six years senior level experience in Texas state government budgeting and accounting;
•       Minimum six years work experience performing accounting and budget reconciliations and preparing financial stalements;
•       Experience serving in a supervisory capacity;
•       Experience working direcUy with executive-level staff; and
•       Required to travel up to 5% of the work period.

PREFER:
•       Certified Public Accountant in good standing; and
•       Experience in public finance accounting.

KNOWLEDGE, SKILLS AND ABILITIES: (The application must specifically state how each of the following
qualifications are met.)
•  Knowledge of grant, contract, public finance, budget, accounting proc~sses and procedures;
•  Extensive knowledge of auditing, accounting, and budget preparation and analysis principles and practices;
•  Knowledge of the Uniform Statewide Personnel System (USPS). the Uniform Statewide Accounting System (USAS),
   and the Automated Budget and Evaluation System of Texas (AB EST). to include the state perfonnance measure process and
   the ABEST/USAS reconciliation process;
• Skill in developing agency budgets and financiai reports accurately and timely;
• Effective verbal and written communication, human relations and organizational skills;
• Skill in providing customer s1orvice excellence to both internal and external customers;
• Skill in operating a personal computer with word processing, database and spreadsheet software;
• Strong math aptitude and strong attention to detail;
• Excellent problem solving and relationship management skills with a proactive and open approach to conflict resolution;
• Effective critical thinking skills;
• Ability to analyze problems/issues, evaluate alternatives and recommend effective solutions;
• Ability to process information in a logical manner and to assess validity;
• Ability to leam TDA policies and procedures, and the laws and regulations administered and enforced by the division;
• Ability to use appropriate interpersonal styles and communication methods to influence and build effective and strategic
    relationships among diverse groups of people;
• Ability to energize, develop and build rapport at all levels within an organization;
• Ability to operate effectively in a multi-tasking, dynamic environment, while maintaining a forward-thinking and customer-
    first attitude;
• Ability to communicate complex information and concepts clearly, concisely and effectively to a variety of audiences;
• Ability to accept critiques and to rework ass(gned tasks as directed;
 • Ability to work in a setting requiring leadership, self-motivation/cooperative decision-making and to work effectively with
    diverse groups of people;
 • Ability to work effectively under pressure and meet strict deadlines while maintaining extreme attention to detail;
 • Ability to adapt successfully and quickly to change and deliver quality results in a timely manner;
 • Ability to handle multiple projects and deadline pressures with tact and diplomacy;
 • Ability to leam new skills as needed without formal training.
 • Ability to exercise sound judgment and discretion; and
 • Ability to maintain the highest level of confidentiality.

    PREFER:
    •    Knowledge of legislative processes; and
    •    Knowledge of Generally Accepted Accounting Principles.
                                                           -Continued-
                                                                                                     Plaintiff 000063


                                                                                                                    Page 215 of264
Page3
ADMINISTRATOR FOR BUDGET & ACCOUNTING
CLASSIFICATION TITLE: Director I                                                                                                                                       SALARY: B26, $7,000-7,350.00/MO.
CLASSIFICATION NO: 1620                                                                                                                                                                 FLSA: Exempt


 E:NVIRONMENT/PHYSICAL CONDITIONS: Normal office work environment, mostly sedentary in nature. May involve
 walking; standing; pulling and pushing; kneeling, stooping and bending; and safely lifiing and ca1Tying items weighing up to
 30 pounds. May involve travel, occasionally ovemigh1, and working overtime, to include evenings and weekends, as needed.


                                             A skills exercise will be conducted at the time o]the interview.

 The Texas ~ep~m;11t"OfAi~kUlt;re is an equal oPportunity.,~mploY~r a;·ct-d·o·;·;·v~·o-t discriminate on the b·asis of r;ce, co·10·~~-;~jigio~i s~x~--;;;;f;~;~-c~~--igi~·:·--!
 age or disability in recruitment, selection, appointment, fTaining, promotion, retention or any other personnel action or deny any benefits or participation
 in prngrams or activities which it sponsors. Applicants should communicate requests for disability-related accommodations during the application
 process to our Human Resources Office at 512-463-7648. 1-800-RELA Y TX (for hearing impaired).

                    of
 Section 651.005 the Government Code requires males, ages 18 through 25, to provide prnofoftileir Selective Service registration or of their
 exemption from the requirement as a condition of state employment.

 J\s part of the employment proccss,TDA may conduct a driving and criminal background check. Unsatisfactory information relevant to the position may
 disqualify the applicant from employment.

 Only applicants interviewed will be notified of their selection or non-selection. Resumes will not be accepted in place ofa completed application.

                                        Website: www.TexasAgriculture.gov                                                       Email: hr·~ri.:,TexasAg,riculture,gov

 IDA participates in E-Verif'y and will provide the Social Security Administration and, if necessary, the Department of Horne land Security with
 information from each new employee's Form J'.9 to confirm work authorization.

 • E-Verifv Participation Poster (English)
 * £-Verily Participation Poster (Soanish)
 * Right to Work Poster (English)
 * Right to Work Pqster (Spanish l

                                                          ---,•••••u,•>•,,•H••,.TAB4
                                         TEXAS DEPARTMENT OF AGRICULTURE
COMMISSIONER
SID MILLER
                                                       POSTING #15-1000-1

                                                   POSITION DESCRIPTION

                                    ADMINISTRATOR FOR FINANCIAL COMPLIANCE

CLASSIFICATION TITLE: Director III                                                       SALARY: B28, SS,000 -$8,500.00/MO.
CLASSIFICATION NO: 1622                                                                                     FLSA: Exempt
LOCATION: Austin

JOB OBJECTIVE: Assist in directing and overseeing the effective management of the Texas Department of Agriculture's (TDA)
Financial Services Division; develop, execute and achieve the strategic goals and objectives of the division, manage complex issues
within area of expertise and be involved in long-term planning to contribute to the attainment of the agency's goals, objectives and
mission. Plan, coordinate and manage the compliance fnnction as it relates to agency operations. Assist in the analysis, evaluation,
design and management of internal controls within the division to assure compliance with applicable laws and regulations. Serve as the
back-up to the ChiefFinancial Officer (CFO).

ESSENTIAL DUTIES:
1. Direct and manage the daily operations of the division, including personnel management functions, budgeting for and controlling
     expenses and ensuring compliance with agency policies and administrative requirements.
2.   Oversee the day-to-day operations of Purchasing, HUB and Grants.
3.   Mentor and develop staff to improve skills, competencies and performance.
4.   Develop, review and approve program area budgets and expenditures.
5.   Develop strategic initiatives for assigned program areas consistent with agency strategic plans.
6.   Provide direction, guidance and operational assistance to program areas agency wide with emphasis on compliance with law and
     mitigation of risk.
7. Prepare, review and approve statutory and management reports.
8. Monitor compliance with law and procedure affecting program areas.
9. Develop, implement, maintain and revise policies and procedures.
10. Establish program goals and objectives; develops and approves priorities and standards for achieving goals; and manages
     evaluation activities.
11. Monitor, review, recommend and coordinate implementation of legislation affecting agency finances; may work with staff in
     responding to legislative requests for fiscal notes or other information.
12. Conduct financial compliance and policy research relating to the daily operations of the agency; oversees special program
     analyses, evaluations, and research studies relating to agency finances and business functions.
13. Identify potential areas of compliance vulnerability and risk; develop conective actions plans and work with staff on
     implementation.
14. Plan, develop, coordinate and organize process analysis and improvement activities to ensure financial processes and procedures
     are efficient and consistent with regulations, professional standards, best practices, and agency policies.
 15. Manage special projects, program analyses, enforcement functions, strategic planning, and audit oversight assignments.
 16. Represent agency at meetings, on committees, before the legislature and other gatherings.
 17. Assist the CFO in establishing the division's strategic and work plans in consultation with division staff and perfonn ongoing
      planning functions to meet performance targets and improve operations whiie foliowing division and agency policies and
      procedures.
 18. Serve as the back-up to the CFO.
 19. Adheres to established work schedule with regular attendance.
 20. Follows all TDA safety guidelines/procedures and ethics requirements.

 NON-ESSENTIAL DUTIES:
 21. Perform other duties as assigned.

 QUALIFICATIONS/REQUIREMENTS: (The application must specifically state how each of the following qualifications are
 met.)
 0   Graduation from an accredited four-year college or university in business, finance, accounting, or related field;
 •   Minimum eight years progressively responsible experience in government program management;
 •   Minimum eight years experience in senior level management of financial·compliance programs;
                                                             -Continued-                                   Plaintiff 000065

                                                              EXHIBIT A-5
                                                                                                                       Page 217 of264
Page 2
ADMlNJSTRATOR FOR FINANCIAL COMPLIANCE
CLASSIFICATION TITLE: Director Ill                                                            SALARY: B28, SS,000 -$8,500.00/MO.
CLASSIFICATION NO: 1622                                                                                           FLSA: Exempt

•       QUALIFICATIONS/REQUIREMENTS: (continued)
•       Experience working directly with and presenting financial infon11ation to executive level management;
•       Experience serving in a supervisory capacity; and
e       Required to travel up to 5% of the work period.

PREFER:
• Certified Public Accountant (CPA) in good standing.

KNOWLEDGE, SKILLS AND ABlLJTIES: (The application must specifically state how each of the following qualifications
are met.)
•        Thorough knowledge of local, state, and federal lav.:s, regulations Hnd professional standards relating to government financial
         operations .
.,       Knowledge of grant, contract, procurement processes and procedures;
•        Effective verbal and written communication, human relations and organizational skills;
•        Skill in preparing and delivering complex correspondence, reports, presentations, policies, and proposals to a variety of audiences;
•        Skill in providing customer service excellence to both internal and external customers;
•        Skill in operating a personal computer with word processing, database and spreadsheet software;
•        Skill in reviewing operational processes for fiscal compliance and identi(ying solutions to improve both compliance and
         efficiency;
•        Skill in problem-solving and policy analysis and research;
•        Excellent problem solving and relationship management skills with a proactive and open approach to conflict resolution;
•        Effective critical thinking skills;
•        Ability to analyze problems/issues, evaluate alternatives and recommend effective solutions;
•        Ability to process information in a logical manner and to assess validity;
•        Ability to learn TDA policies and procedures, and the laws and regulations administered and enforced by the division;
•        Ability to use appropriate interpersonal styles and communication methods to influence and build effective and strategic relations
         among diverse groups of people;
•        Ability to energize, develop and build rapport at all levels within an organization:
•        Ability to operate effectively in a multi-tasking, dynamic environment, while maintaining forward-thinking and customer-first
         atti111de;
    •    Ability to develop and interpret policies, procedures and regulations;
    •    Ability to perfonn research, analyze relevant infonnation and report accurate information to other staff;
    •    Ability to accept critiques and to rework assigned tasks as directed;
    •    Ability to work in a setting requiring leadership/self-motivation/cooperative decision-making and to work effectively with diverse
          groups of people;
    •     Ability to handle multiple projects and deadline pressures with tact and diplomacy;
    •     Ability to learn new skiils as needed without fom1al training;
    •     Ability to adapt successfully and quickly to change and dctiver quality results in a timely manner;
    •     Ability to develop skills and perfonnance of supervised staff to meet agency goals;
    •     Ability to exercise sound judgment and discretion; and
    •     Ability to maintain the highest level of confidentiality.

    PREFER:
    • Knowledge of legislative processes; and
    • Skill in identifying fraud schemes and effective internal control measures.

        ENVIRONMENT/PHYSICAL CONDITlONS: Normal office work environment, mostly sedentary in nature, May involve
        walking; standing; pulling and pushing; kneeling, stooping and bending; and safely lifting and carrying items weighing up to 30
        pounds. May involve travel, occasionally overnight, and working overtime, to include evenings and weekends, as needed.



                                                                                                                Plaintiff 000066


                                                                                                                              Page 218 of264
                                                                                      -Continued-
Page3
ADMINISTRATOR FOR FINANCIAL COMPLIANCE
CLASSIFICATION TITLE: Director llI                                                                                      SALARY: B28, $8,000 -$8,500.00/MO.
CLASSIFICATION NO: 1622                                                                                                                         FLSA: Exempt

                                                 A skills exercise will be conducted at tlte time of the interview.

 To;-f;i~"S"D~Part.~ent·;·rAg;f~·~-'i"~re-i;··;;e·q~-;c;·pportu'fli"t}::·~-;~·p-i~;.:~r and d~~:s·~~~t-discriminate OJ~-"th;-b;;f~-;·r~ra~;~-~~-1·0·~~ r~iigtO~~~--~Zx:···~~t;·~~~~;i'g;·~·:···
 age or disability in recruitment, selection, appointment, training, promotion, retention or any other personnel action or deny any benefits or participation
 in programs or activities which it sponsors. Applicants should communicate requests for disability-related accommodations during the application
 process to our Human Resources Office at 512-463-7648. l-800-RELA Y TX (for hearing impaired).

 Section 651 .005 of the Government Code requires males, ages 18 through 25, to provide proof of their Selective Service registration or of their
 exemption from the requirement as a condition of state employment.

 /\.s part of the crnploymentproccss, TDA may conduct a driving and criminal background check. Unsatisfactory information relevant to the position may
 disqua}if}, the applicant from employment.

 Only applicants interviewed ,,ill be notified of their selection or non-selection. Resumes will not be accepted in place of a completed application.

                                            Website: www.TcxasAgriculturc.2ov                            Email: hr:rHcxasAgriculturc.g,ov

 TDA participates in E-Verify and will provide the Social Security Administration and, if necessary, the Department ofHonieland Secur'ily with
 infonnation from each new employee's Forni l-9 to confim1 work authorization.

 * E-Yerify Participation Poster (Engl!sh)
 ~   E-Verity Pnrticipation Poster (;;J2illligu
 * Right fo Work Poster (Cm;lisil l
 * Rightto WTABS
                                                                                                                                                                                            l (;..)tfC r('t:~N-,Jj
                                                                      THE STA TE OF TEXAS                                                                                                   i
                                                                                                                                                                                            ; nmt      HC~IVl)j/
                                                                 APPLICATION FOR EMPLOYMENT                                                                                                 l
                                                                                                                                                                                            r ~,e.C:t'f .... ~d by



PFi!NT IN BLACK INK OR TYPE. Ttwse mstructions must be followed cxc1ct!y. Fill out ilpplicotior, form cornpictBly. If questions are .-;ot aDplicnblo, onter
"NA." Do not leave questions blank. Be suro                          10   sign whon con,plolod.                     Th€   State of Texas ,s an Eqc:al Opportunity Employer ;,n'   ·,~.,---~·-~--!..
                                  II                       !
\or Unlverslt!u i-----------+--+--__;---+--+-----+------+------1------1.'        _____...ji        :




                        ·. l--=====:...:..:"---+-·-+----;--L---i-----+-----1------L-...':D:."ec\!.':!nre~o'-_:_'
                                  I



      Gradualll ..       t-1
                                               I
                               Univarslty ot Mary Hardin•
                                   Baylor, Balton, TX              ' I
                                                                          01
                                                                                 I
                                                                                      2002              05    il   2003   i    May 2003
                                                                                                                                         A~dmc!:!,!ill~is~tc:;ra";t!,:;io~n
                                                                                                                                                                              36            Masters                    Businnss       J


       SchOol            f-----------~w~~-~-••·•-!----·-----j---......_- ~--~-,--,,..._,.,.. ,.,,-..,_,..,.... ___.,.,-+--·--------_.......____........,
                                                                                                                                       :

      Technical or       r-----------+---1--......;.---1----L-----!------L-----L-----......;..______j
       t~~~~fs~al 'i-1-----------i---....L.--_;___--L--                                                                       ··-·····±-----'------'------'------....J
                                                                                                                                                             \
                                                                                                                                                                                                                            Pnce 1 of 7




                                                                                                             EXHIBIT A-6                                                                                      Page 220 of 264
                                                                                                                                                                                         TDA_001466
                                                            ("!)        AN EQUAL OPPORTUNITY EMPLOYER

  If a license. cert;flcate,   or other authorization is required or    re fated to !he pos1l1on for which you are apoivmg, complete tf-ie fo!!mving:
             LICENSE/CERTIFICATION·
         (P.E., R.N. Attomev, C.P.A; etcJ
                                                                Oat<>
                                                              Issued
                                                                                 Oat&
                                                                                Exolres    II
                                                                                             i
                                                                                                       Issued by/LocaHon of Issuing Authority
                                                                                                       (State or other authority) (City & State)           I
                                                                                                                                                           !
                                                                                                                                                                      Ucans& No,- ..

                                                       I                                    I                                                              I
Special Training/Skills/Qualifications:                    List all job related training or skills you possess and machines or office equipment you can use, such as
calculators. printing or graphics equipment. computer equipment, types of software and hardware. (Attach additional page, if necessary.)
Office equipment: 10-key calculator, PCs, printers, scanners, copiers.
Software: Word, Excel, Outlook, Adobe, GFAS, USAS, USPS, ABEST.
Skill in financial research/analysis, reconciliation, budget preparation/projection, financial reporting, GAAP/GASB, problem resolution,
customer service, public finance, contract management, and asset accounting.
Approximately how many words per minute do you type?                           _75_ _ __


Sign Language (If required for this position)                 Yes [J        No f;;J        Are you a certified interpreter?          Yes       No f:::,]


Do you speak a language other than English? (If required for this position) Yes[]                                  No f~
If yes, what language(s) do you speak? _ _ _ _ _ _ _ _ _ _ _ _ _                                                   How fluently?     Fair       Good       Excellent CJ

Do you write in a language other than English? (If required for this position)                         Yes   D           No[?]
If yes, which language(s)


Have you ever been employed by lhe State of Texas?                          Yes   RJ    No       CJ   Are you currently employed by the State of Texas?         Yes    G2]    No [J


If you have been previously employed by the State of Texas, list the agency/agencies:Texas Facilities Commission, Texas Railroad Commission


FORMER FOSTER YOUTH (Verification may be required.)


         Were you a foster youth under the Texas Department of Family and Protective Services on the day before your 18th birthday?                                    Yes   [J   No R]
         If yes, are you currently 25 years of age or younger? Yes[] No['.?]


MILITARY SERVICE (A copy of a report of separation from the Armed Services may be required.)


         Are you a veteran?         Yes [J       No 2)        If yes, list type of discharge


         Dates of Service (From/To):


         Are you a surviving spouse of a veteran who has not remarried?                          Yes[]       No:.;;;:)     Are you a surviving orphan of a veteran?     Yes[]       ,\lo [;;;J

         If yes, complete dates of service for veteran:




{0809)
                                                                                                                                                                                  Paga 2 of 7




                                                                                                                                                                             Page 221 of 264
                                                                                                                                                           TOA 001467
                   '   ,
                                                   AN EQUAL OPPORTUNiTY Erv1PLOYE~~'I
                                                                                                  -:&


                  PLEASE READ THE FOLLOWING STATEMENTS CAREFULLY AND INDICATE YOUR
                    UNDERSTANDING AND ACCEPTANCE BY SIGNING IN THE SPACE PROVIDED

   1.    I certify that all the information provided by me in connection with my application, whether on this document or not, is true and
         complete, and I understand that any misstatement, falsification, or omission of information may be grounds for refusal to hire or,
         if hired, termination.
  2.     I understand that as a condition of employment. I will be required to provide legal proof of authorization to work in the U.S.
  3.     I understand that the State of Texas requires all males who are 18 through 25 and required to register with the Selective
         Service, to present either proof of registration or exemption from registration upon hire.
  4.     i understand that some state agencies will check with the Texas Department of Public Safety, the Federal Bureau of
         Investigation or other organizations, for any criminal history in accordance with appl'icab',e statutes.
  5.     I authorize any of the persons or organizations referenced in this application to give you any and all information concerning my
         previous employment, education, or any other information they might have, personal or otherwise, with regard to any of the
         subjects covered by this application, and I release ail such parties from all liability from any damages which may result from
         furnishing such information to you.




   THIS APPLICATION MUST BE SIGNED                  SIGN HERE:

                                                                                                                            Date




(0909)
                                                                                                                                     Page 3 of 7




                                                                                                                             Page 222 of264
                                                                                                                    TDA_001468
                                                            EMPLOYMENT HISTORY
This information will be the official record of your employment history and must accurately reflect all significant duties performed.
Summaries of experience should clearly describe your qualifications.

 1.      Include ALL employment. Begin with your current or last position and work back to your first. Employment history should include
         each position held, even those with the same employer.
2.       EMPLOYER ADDRESSES MUST BE COMPLETE MAILING ADDRESSES, INCLUDING ZIP CODE.
3.       Answer ail questions and completely summarize your experience including technical and managerial responsibilities and any
         special training, skills and qualifications for each position you have held.
If you need additional space to adequately describe your employment history, you may use this employment history sheet or attach a
typed employment history providing the same information in the same format as this application form.


Name: -----=s-'--'A"-'N-=-c-'--'H=Ez=---------'-R..:..::E=-=s:.=E:..:;c...:::;c.a...;A'--------.c.c.L_ _ __
                                   Last                                     First                                      M•ddle


Position Title: Accounting Manager                                                                             Irr.mediate Supervisor Narre:          Full-Time
Employer: Texas Facilities Commission                                                                          Diana Warner                           Part-Time
Mailing Address: 1711 San Jacinto                                                                              T,tle                                  Summer          f...
City & State/ZIP·. Austin, TX 78711                                                                        1   Chief F!nanc!a/ Officer                 Temp/Project [~:
                                                                                                               Supervisor's 1 eiephone No.:           Give average# ot hours
Employer's Telephone No.: AC (512) 463-3540                                                                                                           worked per week if part
                                                                                                                                                      time:
      Startino Dale              Leavino Date           c urrenl/ >-T_e_ch_n_,ic_a_l_ _ _ _ _ _ _ _!._J_-+_A_C_(_S_12_1)_4_63_-                          .    .
 Position Title: Construction Accountant VII                                                                                                         Suoervisar Name,                       l    FuH-Ti:re          . ,.,,
 Employer: Texas Facilities Commission                                                                                                   Stanton Korn I Diana Warner                             Part-Time
 Mailing Address: 1711 San Jacinto                                                                                                                                                               Summer
 City & Stale/ZIP: Austin. TX 78711                                                                                                     , Bud et Director I CFO                                  Tern /Pro·ect      i_;
                                                                                                                                        1 Supervisor's   Telephone No.                          Give average# of hours1
  Employe( s Te',er;hone No : AC (512) 463-3319
                     - - ~ - - - - - - - - ~ - - - - - - , -L--"--"
                                                             - _______                                                                     7 Jc-:----~------,,-------i (;;;;~ked per week 1f oartJI
                                                                                         cc.-~--__________________________-_-_-___""_""____-t
                                                                 Current/     , Techn:cal                                           , AC 1512      463-3540
   Mo.                   Yr.       Mo.                  Yr.    Final Salary      Non-Manager:a!                             "'.'!   , !f supervisor;. n,.uriber of employees
                     ---+---+--'---+---+------+------------=-----i' you suoerv,sed:
    07               2004           09                  2014    S 5525.00        Su   er\f!S0   /Mana ena!
 summary of experience mcluding speclal tra1ning/sk1!!s/quahfications you haYe used in the performance cf this Job:
 senior accountant and budget analyst responsible for complex accounting and budget assignments. Managed accounts for a variety of construction projects
 with six distinct funding sources In USAS and Internal accounting system (GFAS). Reported monthly to regulating state agencies on bond expenditure activities.
 Reconciled cash and budget monthly, and as necessary between projects. Processed vouchers tor up to 50 vendors for weekly project payments. Reviewed
 contract tenns and conditions, hourly rates and contract balances to assure accurate payment. Prepared monthly financial statements presented to
 Commission,

 Developed the capital asset activity report for inclusion In Iha Annual Financial Report. Made unexpended balance, project budget adjustments, indirect cost
 allocation and other cash transfer Journal entries monthly as needed, Assisted in preparation of operating budget for cost recovery programs. Participated In
 preparation of five Legislative Appropriations Requests with capital budgets and debt service lease payment distributions. Analyzed Indirect cost allocation
 methodology for continued accuracy. Prepared monthly budget analysis and expenditure projection reports for agency program areas. Entered data into ABEST
 for capital budgets and Article Lease payments,

 Communicated monthly and annually with Texas Public Finance Authority on Bond Balances. Monthly maintained record of cash balances and need for a cash
 draw with each capital project bond funded. Annually maintained Article Lease Payment costs per building, article and agency. Annually coordinated costs from
 various departments for reporting In the Statewide Cost Al!ocatlon Plan, including determining Asbestos and Deferred Maintenance expenses.




 Specific reason for leaving:              Promotion


 Posir,on Title: Government Auditor                                                                                                 1
                                                                                                                                        1:nmediate Supervisor Name:                             Full-fore        :::...--:
 Employer: Pattillo, Brown, & Hill                                                                                                      TODD PRUITT                                          Pan-Time
 Mailing Address: 401 W. State Hwy 6                                                                                                    T,tle                                               Summer
 City & State/ZIP: Waco, TX 76710                                                                                                       SENIOR GOVERNMENTAL AUDITOR                         Temo/Proiect         u
                                                                                                                                        Supenmor's Telephone No.:                           Give average # of hours
 Employer's Telephone No.: AC (254) 772-4901
                                                                                                                                                                                            worked per week if part
                                                                                                                                                                                            time:
         Slartino Date                   Leav,no Date           Current/      ;'i--T..cec.cccchccncc1c.:ca_l_ _ _ _ _ _ _ _.:.c                                                               (0tl:;;,,
                                                                                                                                    ()ft                               Full-Time
                                                                                                                                                                                            .,
                                                                                                                           lrn:;ied1ate·~~~ ·    Name:                                  r     •
\ Pos,tion Tille: Accounts Payable Clerk                                                                                                                                                :·-..;.
                                                                                                                           Keeda Pfingsten                             Part-Time
    Employer: Sell Cty. Karley-Davidson
IMailing Address: 875 W. Central Expwy                                                                                     T,tle                                       SurT1mer
                                                                                                                                                                  I Temp/Proiect
                                                                                                                                                                                        ! .. ,
                                                                                                                           Oneratlons Mananer                                           I... ..'
/ c,:y & State/ZIP: Harker Heights, TX 76548
                                                                                                                           Super,nsor's Telephone No ..           1 Grve    average # of hours
                                                                                                                                                                       wcrked per week if part
\ Employer's Telephone No.: AC (254) 680-4747                                                                                                                     :\rme:
                                                                                    Technical                 I
                                                                                                                  ~

                                                                                                                       I AC 1254) 680--4747                       I
I          Startino Date                 Leav,no Date                CurrenV

     Mo.      I Day I        Yr.   Mo.    [ Day      :   Yr.
                                                                   Final Salary     Non~,"'-.·1anagenal       :.,.;;   ( If supervIso_ry, /iurnber of employees
                                                                                                                           you super1iSed:                        i'
      05 i         01   I   2002   09     I    01    ! 2003           S 720.00      Suoervisorv/Manaoer,al                                                        !20
I summal)' of experience including special training/skills/qualif;cations you have used in the penormance of this Job:
    - Input invoice data daily in Peachtree database
    • Paid 50 vendors weekly and maintained their Information
    . Audited customer lists for recent activity
    • Often completed daily cash deposits




I




    Specific reason for leaving:           Found full-time Job with Accounting Firm

                                                                                                                                                                                            ~
    Pos11ion Title: Student Acq. Assistant                                                                                 Immediate Supervisor Name:                  Fu/I-Time        i
    Employer: Townsend Memorial library                                                                                    Shiloh Fulton                               Part-Time        :.v:~
/ Mailing Address: 900 College Street                                                                                      Hie                                         Summer           1.,
    City & State/ZIP: Belton. TX 76513                                                                                     Acnuisitlons Assistant Manaoer              Temp/Proiect     ['.
                                                                                                                           Supervisor's Telephone No.:                 Give average # of hours
    Employer's Telephone No : AC (254) 295-2937                                                                                                                        worked per week ,r par1
                                                                                                                                                                       time:
             Star1ing Date               Leavinq Date                               Technical                  .-."J   IAC (254) 295-5004
                                                                      Current/
      Mo.      \ Day    I    Yr.   Mo.     I   Day   I   Yr.   I    Final Sala!)'   Non-Managerial            i~:
                                                                                                                .
                                                                                                                       ·1 H super,tisory, number of emproyees
                                                                                                                       1
                                                                                                                           you supervised:
      08       I   27   I 1993      05     I   09    I 2003            S 412.00     Suoer.iisorv/Manaoeriai   i                                                        20
    Summa:y of experience including special 1ra1n1nglskiils/qual11ications you have used in the performance of th,s 100:
  - Logged incoming books from shipments and verified ISSN codes
  • Created 3 batches weekly of $5,000 of books for librarian review to purchase (based on student recommendations)
    Assisted fellow student workers with library-wide tasks
, • Closed library one night weekly without Incident




    Specific reason for leaving:           Student job/could not keep past graduation




    109091                                                                                                                                                                            Page 6 of 7




                                                                                                                                                                             Page 225 of 264
                                                                                                                                                             TOA_001471
                t   ·'   I   I   ...




                                                     ADDITIONAL SCREENING QUESTIONS

         NAME                                     SANCHEZ                              REBECCA
                                       tL;.;st)                                        1_F·rsq


           1. Do you have at least 6 years of experience in in Texas state government budgeting and
                                                                                                      Yes
           accounting?
           2. Do you have at least 6 years of experience in performing accounting and budget
                                                                                                      Yes
           reconciliations and prepanng financial statements?
           3 Are you willing to travel 5% of the time?                                                Yes
           4. Do you have experience in serving in a supervisory capacity?                            Yes
           5. Do you have experience in working directly with executive-level staff?                  Yes




(0909)
                                                                                                                         Page 7 of 7




                                                                                                                  Page 226 of 264
                                                                                                            TDA_001472
TAB6
                                                         f-                                                                               c-                             For Sta lo Ar.nncy Us, Only

                                                                  THE STATE OF TEXAS
                                                             APPLICATION FOR EMPLOYMENT

PRINT IN BLACK INK Of'.~ TYPE. These instructions must be followed exactly Fill oul aprlication form comp,etely. if questions He not applicablo, enter
"NA." Do not leave questions blank. Be sure to sign when comploled. The State of Texas is a,1 Equal Oppor1Uniiy Employer and does not discrimin"1\e
on 1he basis of race, color, m,tiom,1 origin, sex, religion, age or disability in employment or lhe p1ovision of services. You may make copies of thls
application and enter different posilion titles. but each copy must be signed. Pesumes will not be accepted in lieu of applications, unless
specifically staled in the job vacsncy notice. This application becomes public record and is subjQC1 lO disclosure.


Wit.h few exceptions, you have the right to reque$t and be informed about information \hat the Sta:e o'. Texas ccflects about you. You aro entitled to
r£ceive and review !he in(orma!ion upon request. You also l\ave the right to '15k the slate zgenc)' \o correct any information lhat is determined to bu
incorrect. (Reference: Government Code ..Sections 552.021, 552.023 and 559.004.)

  NAME                                                 BACON                                                          APRIL                        HOLLIS            ACJ.
                                                          {L&sl)                                                      {Flrs\)                      (M:Od'a)                      {Day,imo Ph<>~,o)

  MAILING ADDRESS                                                                                         AUSTIN                  TX      78701         USA          ACJ..
                                                                        {St,wi)                              (C,tf)              (Swlo)    {Zip)       (Covnl')·)                {Wurl,; P1101e, OpHono!J

  EMAIL ADDRESS
  List any other names used if different from                                                               APRIL ELLEN HOLLIS (MAIDEN NAME)
  name on this application.


  List exact title of position or type of work and location for which you wish to app!y:    . Job Posting Number           Closing Dale
                                                                                            1 _ _ _1_5_._1_0_0_0._1_ _ _--'____
                                 Administrator for Financial Comp!ianc_e_ _ _.-,--_ _ _ _ _.,__                                   J_a_n_1_6_,_2_0_1_5_ _---i

  Us1 the stale agency wilh which you wish lo apply:                                                      Do you have any relatives working for this agency? If so, lisl n;:imas and
                                                                                                          relalionships,
              Tf;XAS DEPARTMENT OF                                      AGR!CULTUR.E
    .----
 Fu//.TJrne@ Part·Time [ ] Summer[] iemplProjectO                                           Dale avail8ble for work?            Immediately
 Are you at least 17 years of age?               Yes   w No D
 Are you willing lo work hours other I hon 5.57                         Yes 0     No D      Wlwl days are you unab!e '.o work? I can work all days,
 Are you willing lo Travel?            Yes   0         No   D       if yes, wha! percent of lime? __2_5_ _ _ _ _ _ _ _ _ _ __

 C\irtent Driver's license # {if required for position)                       _:nc~.Jl!!!l!l!l._________1Commercial Driver's License                                         Yes[]      No [;z]
                                                                                  jSWlaj   (N:Jrnbllt}

                                                                                                                            Austin
 Geographic preference. (Be specific to city/area. If no prefercnco, wri!o "statewide.")
                                                                                                                          -----·-------------
 Have you ever been convicted of a felony or subjected to a deferred adjudlcatlon on a folony chargfl?                                                 Yes    D     No   0
 If your answer is "Yes; explain in concise detail on a separate sheet of paper, giving the dates and nature of the offense, the name and location of lhe
 cot.1rt, and the disposition of the case(s). A conviction may nol disqualify you, but ,3 fillse stalement wi!L Nole: Scrne state agencies may require
 additionoi information releted to convictions of misdemeanors.

  EDUCATION (NOTE: Applicants may be required lo provide proof of diploma, degree, transcripts, licenses, ccrtificalions, and regislrations.)

  High School Graduate or GED?                   Yes   G2]         No   O         If yes, name and location ot high scho'.JI or GEO institute:           Magno Ila HS, Magno Ila Texa~




                       Stephen F, Austin University,                     09        1975
                                                                                                            -~DC.:     97_8___   l-··-----·
                                                                                                                                 I
                            Naco dochas, TX
                        Hou$t                                                     t--           AN EQUAL OPPORTUNITY ElvlPLOYER

 lfHB~ense, cert.ificate'. E:.E'!'l~-."·~th~riz;i:i~~_:'J!'SUi!ed or r~laterj lo the •osit,on farwhic.h yov ara apPl):ir,q, corn-,lete Hie   foHow,110:
. .··-'&.~~;';Stf~fi!~~~?=L:,1·:,~·o~E;i;:ll···· ... _.}l~f:o~Y~h~',;ra;~t~i:1~J(~;yt:~~riL·· · · · · · .· ]_·                                                        -~J~en~ ..   ~~-     , - __]
                 Attomrry at Law                     !   Nov B, 1965 1                                    State Bar of Tex~s, Austin, TX                        I           01493050                  I
Special Tralnlng/S~/!ls/Quallflcatlons:               List all job related (ruining or skilis you possess and rnachilles or office equipment you can uso, sui;h as
calculators, printing or graphics equipment, compuler equipment, types of software and hardware. (Attach additional pc!ge, if necess8ry,)
Computers and peripherals such as printers, scanners, portable drlves, digital cameras: Software such                                            11s Word, Excel, PowerPolnt, V~~-!?2
Outlook, Access and financial software; Internet appllcatJons such as browsers, Westlaw, Lexls/Noxls; Buslnoss machines such as
calculators and copy rnachlnes. Homeland security clearance tor access to computer                                     gerver areas. S(!!f-motlvated to learn any new
tochr,qlogy necessary 1Q the job, Othnr skl!ls Include pw1,onnei management, legal and operational rnsearch and writing, process
lmprovil'ment, contract administration, statutory compilance, Internal controls development, financial and public Integrity crime Investigation,
litigation, pub!lc speaking, Md budget management,
Approximately how many words per minute do you typo?                        _6_0_ _ __


Sign Language (If required for lhis position)              Yes   O       No G2]         Are you a corlified inlerprete r?          Y cs   O       No [:2]


Do you speak a language otf1er than English? (If required for this position)                        Yes[]       No   !_0
H yes, what language(s) do you speak?                                                                          How f!uenlly?        Fair   O       Good     O   Exce!lont   0
Do you write in a language other th3n Englizh? (If required for this posilion)                       Yes O       No FZJ
If yes, which languege(s)


Have you ever been employed by the State of Texas?                       Yes [2]      NcQ           Aro you currently employed by ',he Stale of Texas?                Yes   [2]       No   O
ff you have been previously employed by the Slate of Texns, lisl the agencylagencies:T,,xas Facilities Commission. Also, I have worked as a
subcontrnctor to consulting firms doing business with tho Comptroller/LBS.


FORMER FOSTER YOUTH {VerrDcaUon rnay be required.)


      Wore you a foster youth ur,der 1he Texas Doparlmcnt of Family and Protective Services on !lie day be/ore your 18th bir1hday?                                          Yes   O        No   [21
       If yes, are you currenlly 25 years of age or younger?                  Yos   O      No   0
Milli ARY SERVICE (A copy of a report of separation from !he Armed Se,vices may be required.)

       Are you a veteran?          Yes   O      No   RJ     If yes, list type of discharge


       Dales of Serv/co (From/To):


       Are you a surviving spouse of a veteran who has not remarried?                        Yes    O      No 52]      Are you a surviving orphan of a veteran?                 Yes   O        No [;3


       If yes, complete dates of service for veteran:




                                                                                                                                                                                            Pago 2 of 8




                                                                                                                                                                                  Page 228 of 264
                                                                                                                                                                    TDA 001421
                                         (         AN EQUAL OPPORTUNITY EMPLOYER
                                         \

                  PLEASE READ THE FOLLOWING STATEMENTS CAREFULLY AND INDICATE YOUR
                    UNDERSTANDING AND ACCEPTANCE BY SIGNlNG IN THE SPACE PROVIDED

1.       I certify that all the information provided by me In connection with my application, whether on \his document or not, is true and
         complete, and I understand thal any misstatement, falsification, or omission of information may be grounds for refusal to hire or,
         if hired, termination.
2.       I understand that as a condition of employment, I will be required to provide legal proof of aulhorizalion !o work in the U.S.
3.       I understand that the State of Texas requires all males who are 18 through 25 and required to register with the Seleclive
         Service, to present either proof of registration or exemplio'l from registrati_on upon hire.
4.       I understand that some state agencies will check with the Texas Department of Public Safety, the Federal Bureau of
         Investigation or other organizations, for any crirn·Inal history in accordance w'ith appl:cable statutes.
5.       I authorize any of the persons or organizations referenced in lhls appiication to give you any and all informalion concerning my
         previous employment. education, or ,my other information they might have, personal or othencviso, with regard to any of lhe
         subjects covered by this application, and I release all such parties from all lisbility from any damages which may result from
         furn[shing such lnformaFon to you.




  THIS APPLlCAT!ON MUST BE SlGNED




(OSDD}
                                                                                                                                          Pc)ga 3 of .s




                                                                                                                          Page 229 of 264
                                                                                                                     TOA 001422
                                                                                                                          (
                                                               EMPLOYMENT HISTORY
This information will be the official record of your employment history and must accurately reflect al! significant duties performed.
Summaries of experience should clearly describe your qualifications.

i.         Include ALL employment. Begin with your current or last position and work back to your first Employment history should include
           each position held, even \hose with the same employer.
2.         EMPLOYER ADDRESSES MUST BE COMPLETE MAILING ADDRESSES, JNCLUD!NG ZIP CODE.
3.         Answer all questions and completely summarize your experience including technical and managerial responsibilities and any
           special training, skills and qualifica'.ions for each position you have held.
if you need additional space to adequately describe your employment hislory, you may use this employment his!o:y sheet or attach a
typed employment history providing the same information in the same format as th1s applica!ion form.


Name:
                      -------=---='--------------"'-'=;;._---------===----
                              BACON
                                         Last
                                                APR!L
                                                                                    First
                                                                                                                      HOLLIS
                                                                                                                          Middle


Po,ition Title; Oiroctor, Compllnnco & Asset Monngoment                                                           l:nrnediato Super.-isor Name;           Full-Time
Employllr; Texa$ Facl!ftlu CommJsslon                                                                             Diana Warner                            Pmt~Tirne
Mailing Adr.Jress: 1711 San Jacl nto                                                                              Tillo                                   Summar          0
City & Slate/ZiP: Aua!ln, TX 78701                                                                                Chl~f Financial OfflcN                   Temp/Prolacl 0
                                                                                                                  -~;crvisor's foJophonc No.:             Give 8V81age I/ cf hours
Empklyer's Tel~phone No.: AC (512) 463-6471                                                                                                               worked pm v1eok if part
                                                                                                                                                          lime::
           Slar\,nn Dnta          leavlna Dale            CurrenV      i Technlcsl          ·-----~0"'
                                                                                                    .. '----+~A_C~( ' ~ - - - - - , - - , - - - - - - ;
     Mo.     l  Day   j  Yr.   Mo.  I Day       I~      Final Salaty   r-r:;;·~~;;                        o       ;~~~~~;;-;:~i~onumt>e, of employees
     09      l   OJ   \ 2012                    ·r       $ 6408.34     i Supor.-lsory/Ma.'..'aJJerlili    ~ - - - - - - - . . : 1 . . : 4_ _ _ _ _ _..,__ _ _ _ _ _- - j
Summniy of oxpe!ionce including special tralnlng/skilislqualificolions you hovo u~ed in tho performance of ll1is /ob:
Ecxecu(lvo level ma11uger posltlon oversoolng agency wide compllanco acl!Vltles and the dally opata!Jons of three prcgrnm ~rons, Procurornont, HUB, and
Warehouse/Fleet Program rnsp-0nsibllltlos Include strategic pl~nnlng, goal setting, and oversight of mnnogam~nt a,,d statutory reporting. Supervls&s and
develops staff. Reviews agency programs for compllancu with law and Internal controls, making recornrnondatlons for process lrnprovemanl, effoc!lve
procedmas, and re~ourco man11gemnnt. ldMtlfios buslMst r.oocis for u;chnology a1111&ncements and recommends ~o!utlons for In-house programming lo
Improve bU$fness ptoc&S$SS. Assists with coaching and porsonnel 13Sues for !ha Financo Dlvl~lon. Assists budg,a1 and accounllng slatt with statutory
compliance questions and problem-solving. Assl•ts In the devolopment and drafting of bUdgat riders for tha agencys bill pattern. Develops budget for ,mslg1rnd
program arH.iis, Including research and proJecllons for ful.ura growtt1. Assists In devofopmonl of Excuptlonal Item Requosls for tho blonn(al Loglslatlve
Approprlotfons Request (LAR). Assists In praparaUon of annual bud got submissions. Provides operational ndvlt.,, on contwcl compllarice nnd administration.
D~valops legislation, 1l$cal nol~s, responios 10 lmornal nnd oxternal audits, web content, talking points, and othar matorlols that reprnsont th~ agencys mission.
Orafls ,ind recommends policy. f'nrtlr.:lpatas on agoncy ,lratoglc sloorfng tenms. Reprusant.s agency a! meetings and other events. Rasponds to complaints for
successful customor serv1cn rnsolutlon. Poslllon dovolopod lrom prior posl11ons h'1ld. (Compllanc" M3Mger, DlroctorProcur~mont & lnvontory Control,)




                                                                                                                                                                                     I




 Specific mason for leaving:            Pursuo caroor opportuni!y.

 '-----------------···----··-·--------------------------------------------------------------J




                                                                                                                                                       Page 230 of264
                                                                                                                                                  TOA 00F+23
~--------.. . . -- C_____
IPosilbn Tille: Co11&ul!nnt
                                                                            ",.,,   .. ,.,..,   ____   ,_                                      (
                                                                                                                                  'JJHr~~te Suporvisor Name:                              lfull·Time .... ~::.:'. ___ 1
jEmployer: Self Employed                                                                                                          \NIA                                                    I:      Port-Time         tJ
IMailing Address: 40 N. Interstate Hwy 35                                                                                                                                                 r       Sumrr.er          LJ
!City & $tatolZIP; Ausiln, TX 78701                                                                                               ITiUe             ............. - - - -
                                                                                                                                  \Supei-h;or'~ Ttllephone Ne.:                                   Gve avoro--1e # of hours
 Employer's Telepi1one No.: AC (i                                                                                                 :                                                               worked por waok ii pM
                                                                      ··r              ..                                  .,     j                                                           .   lime:
        Stmi1n~~;~~t;--,. r-·-··. Lenvit19 Oale            Curtenli    I Tecrin:c~I                         •..... .....   [1     lAc i)       ..           .   . .   .      !

~--0~- l2:~o I ~:· ~ 0o7 l 2:~ I . . . . . . . .,. .__
                                                      i   Fina! Sn!aty . \ ~~-n.lv~an~e.=,____                             [;_]   I   ~~,~~3~';;~?:?,;tJ°:"1,lw ol omp:oy"j

    PoslUon Tille: Chl•f As£\. County Auditor, Statulory Compliance                                                                    lmmedla!E, Supervisor Name:                                f Fuil-Tima     ____~_1
                                                                                                                                                                                                                     0           1
                                                                                                                                      l
    Employer: Travis County                                                                                                            Susan Spataro                                              \ Part~T1me
    Malling Address; 700 Lavaca Streat, Ste. 1200                                                                                      Ti!!e                                                      / Summer           [}"'' -l

    CHy & Slato/ZIP; Austin, TX 78701                                                                                                 i Counlt_8_u_d_lt~o_r_ _ _ _ _ _                            1i "mp/Pro eel CJ              i
                                                                                                                                      F,sor'n TelephoT\C No.:                                       Givo average# of     h()\Jn3\
    Employer's Telephone No; AC (512) 854·9125                                                                                                                                                      wo,~od por week if part ..
                                                                                                                                                                                                    Fma:
         StartinqOata               J Current/ Technleill
                                 LeavinqOale                                                  D        /Ac (512i 854-9125
      Mo. l Oay l Yr.          M0 ) 0 I  \ y
                                         Final Salary    Non,Managerial                       O IIi su,;arvis prnpar,,tlon, and litigation ,upport. Exocvllv• mnnngomon! pos!Hon provldir,g
    opnratJonal advice to accounting and audit divisions, Interpret• legal opinions lo staff for !mpl"mentatlon. Functions ao business operatloris specialist for
    govammont buslnes• processes. Rovlews policies to c!otorrnlno compllanca with a vartety of slate, fadornl, and local laws lneludlng proccirornont statutas,
    fed8ral lnbor laws, grant rvlos, and tax laws. ldonllfles probl,irns and onalyzes alternatives for legally compliant 11110 efflclont solu!lo11!;. Collabora1a$ with
    business analyttl$ teum on 1echnology-b1>i!Position Tille: AsstChl~f Deputy, Law !inforc~~.;;,i:
                                                                                                                                               ···--····---           (
                                                                                                                                                         j 1mme01a1e ~upcervisor Name:
If.mp'cyer: Travis County                                                                                                                                     Alvin Slrnw
                                                                                                                                                                                                     Fu:J·Time
                                                                                                                                                                                                                ------
                                                                                                                                                                                                     Pait--T'trne
j Mailing Address: 501                   w·, 11th St reel, S!o, 3,700                                                                                         Tilie                                  Summer
fCily & SlaloiZJP: Austin, TX 78701                                                                                                                           Chief Do tl!                           Tern Pro'ecl       D
 t:rnplo,et's Telephone No.: AC (512) 854-9770                                                                 _ _ _ _ _ . ...... .........
                                                                                                                                                              Supervisor's Telephone No.:
                                                                                                                                                                                                    :r~ted
                                                                                                                                                                                                    Give averago      # ofhouri'i
                                                                                                                                                                                                                per week if partl

    ____f,Tta'!!.!)_t\?~~----:
     M         D        I       y          : "
                                                    Le_avi~----i_
                                                      · D  ' y
                                                                     Curren!/   • Technieal  ........
                                                                 · Final Salar1 • Non-Msnageriai
                                                                                                                                               n:., ___ -~9.0. _____________
                                                                                                                                               O              1/ sup4rvisory, number o! omployces
                                                                                                                                                                                                    l                           .
      ,o.          ay               r,     l ,,,o. :           ay I     r.   :        --~------·----------;yousupervt;ed:
      12        01      ! 1D92                 12      .       28   · 1996 · - S 5346.42        Suoarvlsor1/Man!l_9e~                          B ........,.., .....___........   JOO ........... --"····!'--________,
 Summary of experience including s~ncl~l lraining/;ki',ls/qua'·,ficat'onu you have used in ',h~ performance                                        of \his job:                                                                  'I
 ExecutJve oporallonal rosponslblllty far a J00--0mployea law MlorcorMn! division with three tiers of sup•rvlsory Md manunerlal staff and 11 $10 m11/lon budget.
  Duties lnclvded operations managoment, stratoglc planning, oryanlt.atlonal char,gG managom•nt, budget devolopmoflt, policies and procedurn developmBnt and 1
  lmpiementatlon, contract dovelopmen! and compllanco, p•rformanco moasurnm-0nt, staffing, focllltlos operatfons, and operational strat"gies/program                      ,
 development In areas such~• offlcor fitness testing, cornpl;;ilnt rosoit,tlon, and crime rnductlon, Areas managed lncluci,d !raining acadHrny, patrol, crlmlnal          i
 Investigations, victims iarv!ces, crlmo lab, warrnnls, and S.W.A.T, Responsible for !raining, speeches, and otl1er Internal and external oulr~ach services,
1 Provldad    oxecutlvo level direction and !~gal advice to human  resourco  ctepar!rnMt  Including ctsvelopmant of pollclos, procedmes, sworn personnel
i compenstitlon sys torn, and employee evaluation tools, Provld-Od organization wldo services to 1100 civil service and at-will smployees In the nroos of program
I design Md dev<1,lopman!, c!VII ~ervlc• lssvo negollatlon and resolution, employmont law 1sst1es, risk managernunt and ll.ligrrtfon oversight. AdvJss lo reduco rl$k                            of
                                                                vlctlmli:a!lon. Asslgnnd to tho fol lowing divisions: trial cour1, grand Jury, public integrity, lnsuranc-0
     fr,wc!, and W}1/te-collar fraud Including· non.pront and charitablo o,ganluitlons. Asslgno d lo Austin Police Department Rapaat Of1endor Progmm providing
     training and field advle~ lo offlccrn, as well as maintaining the cfv!I forfolturo, Public spe ilker to area law enforcem&n! agencloll,




     Spodflc reason for loavlng:                           Offered opportunl!y ior prof~sslonal advancomont,




     {0909J                                                                                                                                                                                                              Puga 6 of 8




                                                                                                                                                                                                            Page 232 of264
                                                                                                                                                                                                TOA        001425
                                                                                                                                                          (
   O"'"'-                                                         (           ,.   ___.._____________........ ---------··-------------"
/"r~;ilion· ·:Ioe: Assistant Count;·Att<>moy--                        ·                                                                          lrnm.ec'l.1i.ri Sv;:caiionn you 'lave used in llie p0rlorrnanr.n DI !Mis jo:r
 Rosponslbl<> for lnvnstlgatlon, advice, and 1/!lgat!on of mlsd.omoanor olfens~s lncludlng DWI, lhefl, fraud, and weapon$ chargus. Reviewed charges for caso
 filing. Advised pollco on t>v!dentlary slan,;!ards. Negotiated and ll!lgated crlmlnal cnse dls~ositlons. Drafled pleadings and othar legal documonts. Supervisory
 duties a5 Chief of Couri Jncluded· omployeo ovarslghl, ctocket management, public speaking, tasx force a,,slgnmonts, and monltorlngldra~lng lnglsla!lon.
 Oevelop~d pilot program for assisting vlcllms of domestic vlolenco with protective orders. Llllgated protective ordorcaoes from Initial fomporary ex part• order
 to f!nnl protecllv~ ordor, Rosearave used In the perlom,anr.e of !his :ob:




   Specific reason for leaving:




                                                                                                                                                                                                               Page 233 of264
                                                                                                                                                                                           TOA 00121-26
r------C,                                                     ______________(-~1_ _                                               ,r".   •   '   t


                                                ADDITIONAL SCREENING QUESTIONS

    NAME:.          ----..,---;;;..BA'-'"C"'-0"-N:...:.'-----------,,c:-'-A_P~Rl_L_ _ _ _ _ _ __
                                  (Last)                                               (Fw!H)                    (MidCte)


          1. Do you have at least B years of experience in government program managernent'/                Yes
          2. Do you have nt least 1l )'ears of experience .in In senior level manngement of financial
          compliance progrnms?                                                                             Yes

          3. Oo you have experience in working directly with and. presen\i:-ig financial iniormat\011 10
          executive level management?                                                                      Yes

          4. Do you have exr:eriP.nca 'in serving in a super,isory capacity?                               Yes
          .S. Ar$ you willing to travel 5% of tho timo?                                                    Yes




(Oil09)
                                                                                                                                                 Pogo a of 8




                                                                                                                                 Page 234 of264
                                                                                                                            TDA_001427
TAB7
    Skill                   Lattinq                             Sanchez 1
    Management            15 years, including management        Two months at TFC
    Experience            experience at DPS 2 , Health and
                          Human Services, and Secretary
                          of State prior to 3 years at TOA,
                          extensive experience with
                          facilitation of purchases and
                          contracts 3 years of state
                          contract & product management
                          Dell Computers
    Accounting/Finance    29 years at a variety of private      10 years at TFC as construction
    Experience            and public agencies, including        accountant, seven months as
                          TOA, DPS, HH&S, Secretary of          private sector government auditor,
                          State, and University of Texas,       16 months as private sector
                          Dell Computer; Adjunct Professor accounts payable clerk
                          at Austin Community College
                          instructing Intro to Accounting I
                          and Quickbooks 2 years.
    Purchasing            National certification as Public      None prior to TOA
    Experience, 40% of    Purchasing Buyer, with required
    finance's time in     courses and national certification,
    spent on              six years at UT managing the
    purchasing            accounting department including
                           purchases and finance              '
    Budget                2010 Graduate of Texas Fiscal         None
    Management            Officer's Academy, 12 years
    Experience            experience responding to fiscal
                          notes from Texas Legislature,
                          years experience at DPS, SOS,
                           HHSC, TDA preparing Agency
                           Legislative Appropriation Request
                          and Managing budgets up to $24
                           billion with many methods of
                           finance as well as budget &
                          forecasting of staff of 14 plus
    Software               USAS, Word, Excel, Access,           Word, Excel, Outlook, Adobe,
                           Powepoint, Outlook, Peoplesoft,      GFAS,USAS,USPS,ABEST
                           USAS, Quickbooks Pro Systems,
                           RIA Research, DEFINE
                          Accounting SW, Lotus Notes,
                           Quickbooks, Quicken, and
                           customized systems




1Based on the Application for Employment created on January 16, 2015
2
 "DPS" is Department of Public Safety; "TOA" is Texas Department of Agriculture; "HH&S" is Health & Human
Services; "SOS" is Secretary of State; "HHSC" is Health and Human Services Commission


                                         EXHIBIT A-8
                                                                                                   Page 235 of264
TABS
    Skill                                 Lattinq                           Bacon 3
    Degrees Earned                        Associates Degree in              Bachelors Degree in Theatre,
                                          Business Administration and       Juris Doctorate Degree
                                          Senior Accounting, Bachelors
                                          in Business Management
    Financial Certifications              Certified Public Purchasing       None.
                                          Buyer, Graduate of Texas
                                          Fiscal Officer's Academy
    Government Management                 15 years, including               3 years at TFC, 6 years at
    Experience                            management experience at          Travis County as Chief Asst.
                                          DPS, Health and Human             County Auditor, 4 years at
                                          Services, and Secretary of        Travis County Law
                                          State prior to 3 years at         Enforcement Division
                                          TDA, extensive experience
                                          with facilitation of purchases
                                          and contracts 3 years at Dell
                                          Computers managing state
                                          and federal government
                                          contracts
                                      i




3
    Based on the Application for Employment completed on January 16, 2015


                                                  EXHIBIT A-9                                    Page I 53 of 264
TAB9
                                               TE.         , PARTMENT OF AGRICULTURE
COMMISSIONER
SID MILLER
                                                          POSITION DESCRIPTION

                                          ADMINISTRATOR FOR BUDGET & ACCOUNTING

CLASSIFICATION TITLE: Director I                                                                            SALARY GROUP: B26
CLASSIFICATION NO: 1620                                                                                              FLSA: Exempt ·

JOB OBJECTIVE: Perfonn advanced (senior-level) managerial work overseeing the daily operations and activities of the agency's
budget and accounting functions. Work involves establishing goals and objectives; developing guidelines, procedures and rules;
developing schedules, priorities and standards for achieving established goals in budget and accounting; coordinating and evaluating
program activities; and developing and evaluating budget requests. Work under minimal supervision with extensive latitude for the use
of initiative and independent judgment.

ESSENTIAL DUTIES:
l. Direct the accounting and budget areas and activities
2. Review, prepare and analyze monthly, quarterly and annual status of funds and expenditures.
3. Oversee the preparation of the agency's monthly and annual financial statements and reports.
4. Audit budget and accounting records for accuracy and conformance to established standards.
5. Provide budget and accounting advice and assistance to operating managers and identify ways to best utilize funds.
6. Review, manage and analyze bond and grant project funds and expenditures and identify ways to best utilize funds.
7. Review financial and operating budget reports and identify funding challenges.
8. Prepare agency budget and the biennial legislative appropriation requests (LAR).
9. Plan procedures and regulations to control the disbursement of allocated funds.
10. Prepare and maintain accounting records on expenditures and revenue collected, the posting of journals and the posting of .
     encumbrances.
11. Establish goals and objectives; develop and approve schedules, priorities and standards for achieving goals; and direct evaluation
     activities.
12. Develop guidelines, procedures and rules; and monitor compliance with policies and procedures.
13. Evaluate and identify areas of needed change; and recommend improvements.
14. Prepare or oversee the preparation of financial repo1is, forms, documents, analyses and studies.
15. Develop and review legislation affecting the agency and/or the management of funds.
I 6. Represent the agency at meetings, hearings, conferences and seminars or on boards, panels and committees.
17. Plan, assign and supervise financial services staff.
18. Mentor and develop staff to improve skills . competencies and performance.
19. Adhere to established work schedule with regular attendance.
20. Follow all TDA safety guidelines/procedures and ethics requirements.

NON-ESSENTIAL DUTIES:
21. Assist in the coordination of special activities and projects, as needed.
22. Perform other duties as assigned.

QUALIFICATIONS/REQUIREMENTS:
• Graduation from an accredited fom-year college or university with a degree in accounting, finance or related field;
• Minimum five years of senior level experience in state government budgeting and accounting;
• Minimum six years of experience performing accounting and budget reconciliations and preparing financial statements;
• Valid Texas driver's license and an acceptable driving record;
• Required to travel up to 5% of the work period;
• Bachelor's or Master's degree in accounting, preferred; and
• Experience in public finance accounting, preferred .



                                                                              EXHIBIT B-2
Filled by: Rebecca Sanchez                                                                                   Da~ Revised: 02/0I/2015
Position# 31       Class# 1620      Division: Financial Services
                                                                                                         Record 1?ag&Ofi5sJ~t1TS-LJiYrs
Comrutcr Location: S:/HR/Jobdescriptions/Financial Services/3 i -1620-Sanchcz.doc
                                                                                                         TOA_001464            DeSlroy:
                                                                      -Continued-
Page2
ADMINISTRATOR FOR BUDGET & ACCOUNTING
CLASSIFICATION TITLE: Director I                                                                               SALARY GROUP: B26
                                                                                                                    FLSA: Exempt
CLASSIFICATION NO: 1620

KNOWLEDGE, SKILLS AND ABILITIES:
•   Working knowledge of grant/contract/public finance/budget/accounting processes and procedures;
•   Working knowledge of Generally Accepted Accounting Principles;
•   Knowledge of the Uniform Statewide Personnel System (USPS), the Uniform Statewide Accounting System (USAS) and the
    Automated Budget and Evaluation System of Texas (AB EST), to include the state perforniance measure process and the
    ABEST/USAS reconciliation process;
•   Ski)! in developing agency budgets and financial reports accurately and timely;
•   Effective verbal and written communication, human relations and organizational skills;
•   Skill in providing customer service excellence to both internal and external customers;
•   Skill in operating a personal computer with word processing, database and spreadsheet software efficiently and accurately;
•   Excellent problem solving and critical thinking skills;
•   Strong math aptitude and strong attention to detail;
•   Ability to interpret policies, procedures and regulations;
•   Demonstrated ability to communicate complex information and concepts clearly. concisely, and effectively to a variety of
    audiences;
•   Ability to perform research and report accurate information to others;
•   Ability to accept critiques and to rework assigned tasks as directed;
•   Ability to work in a setting requiring leadership, self-motivation/cooperative decision-making and to work effectively with diverse
    groups of people;
•   Ability to work effectively under pressure and meet strict deadlines while maintaining extreme attention to detail;
•   Ability to adapt successfully and quickly to change and deliver quality results in a timely manner;
•   Ability to handle multiple projects and deadline pressures with tact and diplomacy;
•   Ability to plan, organize and work independently, as well as within a team environment;
•   Ability to analyze problems, evaluate alternatives, and recommend effective solutions;
•   Ability to learn new skills as needed without formal training.
•   Ability to exercise sound judgment and discretion;
•   Ability to maintain the highest level of confidentiality:
•   Knowledge of legislative processes, preferred;
•   Knowledge of local, state and federal laws relating to program areas. preferred.

ENVIRONMENT/PHYSICAL CONDITIONS: Normal office work environment, mostly sedentarv in nature. Mav involve
walking; standing; pulling and pushing; kneeling, stooping and bending; and safely lifting a~1d carrying items weighii;g up to 30
pounds. Physical requirements also include the ability to perfom1 tasks requiring fine motor skills and coordination. This position will
have exposure to dust, environmental allergens, pathogens, and other microorganisms consistent with business activities and human
contact. The position llolder must be able to communicate effectively with persons at varying locations and environments, must be
able to work extended periods at a computer, and must be able to work longer than eight hours in a workday as necessary. May operate
a State motor vehicle in order to petform essential functions. May involve travel, occasionally overnight.


SUPERVISOR SIGNATURE _ _J)_~
                         ____                                  a/4_~
                                                                ___.____ DATE _ _S-_,_/_!~31-/,.:_f"'--(_--_ __
                                                                                                    ;--    ,.,.-

                                                                                         DATE_/_r_1_-_1_·_3_i_-_,7-_~_b_._;~·s~-------




Filled by: Rebecca Sanchez                                                                                      Dafe Revised: 02/0I/2015
Position# 31       Class# 1620         Division: Financial Services
Computer Location: S:/HR/.1 obdescri ptions/Financial Scrvices/3 I- I620-Saiichez.doc
                                                                                                            Record ~rg!iq1 591~>f'~::t4yrs
                                                                                                            TDA_001465           b'~,rroy
TABlO
                                              TEXA          PARTMENT OF AGRICULTURE
COMMISSI6NER
SID MILLER
                                                          POSITION DESCRIPTION

                                         ADMINISTRATOR FOR BUDGET & ACCOUNTING

CLASSIFICATION TITLE: Director III                                                                              SALARY GROUP: B28
CLASSIFICATION NO: 1622                                                                                              FLSA: Exempt

JOB OBJECTIVE: Perform highly advanced (senior-level) managerial work overseeing the daily operations and activities of the
agency's budget payroll and accounting functions. Work involves establislling goals and objectives; developing guidelines,
procedures and rules; developing schedules, priorities and standards for achieving established goals in budget and accounting;
coordinating and evaluating program activities; and developing and evaluating budget requests. Work under minimal supervision with
extensive latitude for the use of initiative and independent judgment.

ESSENTIAL DUTIES:
l.     Direct the accounting, payroll, and budget areas and activities
2.     Review, prepare and analyze monthly, quarterly and annual status of funds and expenditures.
3.     Oversee the preparation of the agency's monthly and annual financial statements and reports.
4.     Audit budget and accounting records for accuracy and conformance to established standards.
5.     Provide budget and accounting advice and assistance to operating managers and identify ways to best utilize funds.
6.     Review, manage and analyze bond and grant project funds and expenditures and identify ways to best utilize funds.
7.     Review financial and operating budget reports and identify funding challenges.
8.     Prepare agency budget and the biennial legislative appropriation requests (LAR).
9.     Plan procedures and regulations to control the disbursement of allocated funds.
10.    Prepare and maintain accounting records on expenditures and revenue collected, the posting of journals and the posting of
       encumbrances.
l l.   Establish goals and objectives; develop and approve schedules, priorities and standards for achieving goals; and direct evaluation
       activities.
12.    Develop guidelines, procedures and rules; and monitor compliance with policies and procedures.
13.    Evaluate and identity areas of needed change; and recommend improvements.
l 4.   Prepare or oversee the preparation of financial reports, forms, documents, analyses and studies.
J 5.   Develop and review legislation affecting the agency and/or the management of funds.
l 6.   Represent the agency at meetings, hearings, conferences and seminars or on boards, panels and committees.
17.    Plan, assign and supervise financial services staff.
18.    Mentor and develop staff to improve skills, competencies and performance.
19.    Adhere to established work schedule with regular attendance.
20.    Follow all TOA safety guidelines/procedures and ethics requirements.

NON-ESSENTIAL DUTIES:
21. Assist in the coordination of special activities and projects. as needed.
22. Perfon11 other duties as assigned.

QUALIFICATIONS/REQUIREMENTS:
•      Graduation from an accredited four-year college or university with a degree in accounting, finance or related field;
•      Minimum six years of senior ]eve] experience in state government budgeting and accounting;
•      Minimum seven years of experience performing accounting and budget reconciliations and preparing financial statements;
•      Valid Texas driver's license and an acceptable driving record;
•      Required to travel up to 5% of the work period;
•      Bachelor's or Master's degree in accounting, preferred; and
•      Experience in public finance accounting, preferred.




                                                                                EXHIBIT 8-3
Filled by: Rebecca Sanchez                                                                                       Effective Date: C3 '0I/2015
Position# 31       Class# I622       Division: Financial Services                                            Record R~W116O\)f %if'TS
Computer Location: S:/HR/Jobdescriptions/Financial Scrvices/3 l-l 622-Sanchez.doc
                                                                                                             TOA_001462 De st roy:
                                                                                          -Continued-
Pag/2 ·
ADMINISTRATOR FOR BUDGET & ACCOUNTING
CLASSIFICATION TITLE: Director III                                                                                                                     SALARY GROUP: B28
CLASSIFICATION NO: 1622                                                                                                                                     FLSA: Exempt

KNOWLEDGE, SKILLS AND ABILITIES:
• Working knowledge of grant/contract/public finance/budget/accounting processes and procedures;
• Working knowledge of Generally Accepted Accounting Principles;
• Knowledge of the Uniform Statewide Personnel System (USPS), the Uniform Statewide Accounting System (USAS) and the
  Automated Budget and Evaluation System of Texas (ABEST), to include the state performance measure process and the
  ABEST/USAS reconciliation process;
• Skill in developing agency budgets and financial reports accurately and timely;
• Effective verbal and written communication, human relations and organizational skills;
• Ski 11 in providing customer service excel le nee to both internal and external customers;
• Skill in operating a personal computer with word processing, database and spreadsheet software efficiently and accurately;
• Excellent problem solving and critical thinking skills;
• Strong math aptitude and strong attention to detail;
• Ability to interpret policies, procedures and regulations;
• Demonstrated ability to communicate complex information and concepts clearly, concisely, and effectively to a variety of
  audiences;
• Ability to perform research and report accurate information to others;
• Ability to accept critiques and to rework assigned tasks as directed;
• Ability to work in a setting requiring leadership, self-motivation/cooperative decision-making and to work effectively with diverse
  groups of people;
• Ability' to work effectively under pressure and meet strict deadlines while maintaining extreme attention to detail;
• Ability to adapt successfully and quickly to change and deliver quality results in a timely manner;
• Ability to handle multiple projects and deadline pressures with tact and diplomacy;
• Ability to plan, organize and work independently, as well as within a team environment;
• Ability to analyze problems, evaluate alternatives, and recommend effective solutions;
• Ability to learn new skills as needed without formal training.
• Ability to exercise sound judgment and discretion:
• Ability to maintain the highest level of confidentiality;
• Knowledge of legislative processes, preferred;
• Knowledge of local, state and federal laws relating to program areas, preferred:


ENVIRONMENT/PHYSICAL CONDITIONS: Normal office work environment, mostly sedentary in nature. May involve
walking; standing; pulling and pushing; kneeling, stooping and bending; and safely lifting and carrying items weighing up to 30
pounds. Physical requirements also include the ability to perform tasks requiring fine motor skills and coordination. This position will
have exposure to dust, environmental allergens, pathogens, and other microorganisms consistent with business activities and human
contact. The position holder must be able to commu11icate effectively with persons at varying locations and environments, must be
able to work extended periods at a computer, and must be able to work longer than eight hours in a workday as necessary. May operate
a State motor vehicle in order to perform essential functions. May involve travel, occasionally overnight.

The above statements are not a complete list of all responsibilities, duries and skills held or performed by employees in this job.
Employee may perform other related duties as assigned.


SUPERVISOR SIGNATURE                   ._,,,,_._9;;::_.;_;~~-'----/l/4~~..=:.:.:_.;;::.__...;.____ DATE _ _:s__,_(_!_s_,,,/'-'-""1£:aa___ _ __
                                 /_--                 )              Ii    Ii
                                 '.,           I ./
                                       /--··-·-;-TAB 11
                                                  TEXAf        t:PARTMENT OF AGRICULTURE
COMMISSIONER
srn MILLER
                                                              POSITION DESCRIPTION

                                            ADMINISTRATOR FOR FINANCIAL COMPLIANCE

CLASSIFICATION TITLE: Director HI                                                                                 SALARY GROUP~ B28
CLASSIFICATION NO: 1.622                                                                                               FLSA: Exempt

JOB OBJECTIVE: Perform highly advanced (senior·level) managerial work providing compliance direction and guidance in
strategic operations for multiple program areas. Work involves establishing goals, strategics and objectives; developing policies and
procedures; prioritizing and evaluating work; and approving budgets. Plan, organize, coordinate and manage the compliance function
as it relates to agency operations. Assist in the analysis, evaluation, design and management of internal controls within the agency to
assure compliance with applicable laws and regulations. Plan, assign and supervises the work of others. \Vork under minimal
supervision of the Chief Financial Officer with extensive latitude for the use of initiative and independent judgment

ESSENTIAL DUTIES:
J, Oversee the day-to-day operations of Purchasing, HUB and Grants.
2. Mentor and develop staff to improve skills, competencies and performance.
3. Develop, review and approve program area budgets and expenditures.
4. Develop strategic initiatives for assigned program areas consistent with agency strategic plans,
5. Provide direction, guidance and operational assistance to program areas agency wide with emphasis on compiiance with law and
      mitigation of risk.
6. Prepare, review and approve statutory and management reports.
7. Monitor compliance with law and procedure affecting program areas.
8. Develop, implement, maintain and revise policies and procedures.
9. Establish program goals and objectives; develop and approve priorities and s1andards for achieving goals; und manage evaluation
      activities.
10. Monitor, review, recommend and coordinate implementation of legislation affecting agency finances; and may work with staff in
      responding to legislative requests for fiscal notes or other information.
1 l. Conduct financial compliance and policy research relating to the daily operations of the agency; and oversee special program
      analyses, evaluations and research studies relating to agency finances and business functions.
12. [dentify potential areas of compliance vulnerability and risk; and develop corrective actions plans and work with staff on
      implementation.
 l 3. Plan, develop, coordinate and organize process analysis and improvement activities to ensure financial processes and procedures
      are efficient and consistent with regulations, professional surndards, best practices and agency policies.
 14. Manage special projects, program analyses, enforcement functions, straiegic planning and audit oversight assignments.
 15. Represent the agency at meetings, on committees, before the legislature and other gatherings.
 l 6. Adheres to estHblished work schedule with regular attendance.
 17. Follows all TDA safety guidelines/procedures and ethics requirements.

NON~ESSENTIAL DUTIES:
 J8.   Perform otber duties as assigned,

QUALIFICATIONS/REQUIREMENTS:
•      Graduation from an accredited four-year college or universily in business, finance, accounting or related area of sl'Udy;
•      Minimum eight years of progressively responsible experience in government management;
•      Minimum eight years of experience in executive level management of compliance programs;
•      Valid Texas driver's license and an acceptable driving record;
•      Required to travel up to 5% of the work period;
•      Juris doctorate or Masters in Accounting, preferred;
•      Ce1iified Public Accountant (CPA) in good standing or State Bar license in good standing, preferred.



                                                                                                 EXHIBIT 8-4
                                                                           -Continued-
 F.illed by: April Bacon
 Position ti.184   Class# 1622      Division: Financial Services
 Cornrutt:r Loc,1tion: S :/HR/C!:1.ss/JobJescriptions!Flnanci'alServicesf384-l 622-I3acon .doc
h~2            .                                          .
ADMINISTRATOR FOR FINANCIAL COMJ.,LfANCE
CLASSIFICATION TITLE: Director III                                                                            SALARY GROUP: B28
                                                                                                                        FLSA: Exempt
CLASSIFICATION NO: 1622

KNOWLEDGE, SKILLS AND ABILITfES:
• Thorough knowledge of local, state and federal Jaws. regulations and professional standards relating to government financial
    operations;
• Knowledge of grant/contract/procurement prc)cesses and procedures;
• Effective verbal and writren communication, human relations and organizational skills;
• Skil! in preparing and delivering complex correspondence, reports, presentations, pol ides and proposals to a variety of audiences;
• Skill in providing customer service excellence to both internal and external customers;
• Skill in operating a personal computer with word processing, database and spreadsheet softw3re efficiently and accurately;
., Skill in reviewing operalional processes for fiscal compliance and identifying solutions to improve both compliance and
    efficiency;
• Excellent problem solving and critical thinking skills:
• Ability to develop and interpret policies, procedures and regulations;
"' Ability to perform research, analyze relevant information and report accurate infom1ation to other staff;
.. Ability to accept critiques and to rework assigned tasks as directed;
.. Ability to work in a setting requiring !eadcrship/self-motivation!cooperative decision-making and to work effectively with diverse
    groups of people;
.. Ability to hanclie multiple projects and deadline pressures with tact and diplomacy.
 .. A bi lily to adapt successfully and quickly to change and deliver q uaiity results in a timely manner;
• Ability to plan, organize and work independently, as well as within a team environment;
 .. Ability to develop skills and perfom1ance of supervised staff to meet agency goals;
 ,. Ab ii ity to analyze problems, evaluate alternatives and recommend effective solutions;
 "' Ability to exercise sound judgment and discretion;
 ., Ability to maintain the highest level of confiden1iality;
 ,. Knowledge of focal, state and federal la,vs relating to program areas, preferred;
 e  Skill in legislative processes, preferred; and
 • Skill in identifying fraud schemes and effective internal control measures, preferred.

ENVIRONMENT/PHYSICAL CONDITIONS: Nonmil office wor~ environment, mostly sedentary in nature. May involve
walking; standing; pulling and pushing; kneeling, stooping and bending; and safely lif1ing and carrying items weighing up to 30
pounds. Physical requirements also include the ability to perform tasks requiring fine motor skills and coordination. This position will
have exposure to dust, environmental allergens, pathogens, and other microorganisms consistent with business activities and hum,m
contact. The position holder must be able to communicate effectively with persons at varying locations and environments, must be
able to work extended periods at a computer, and must be able to work longer than eight hours in a workday as necessary. May operate
a State motor vehicle in order to perform essential functions. /\fay involve travel, occasiona!ly overnight.


SUPERVISOR SIGNATURE _ _ f)""-"'-~:,;;...._---£.1{/,:........J,clc~~.:::._--==::---- DATE -~-s---+,!_r--'3=-1-/..-:....,1s;,"'-----


                                                                                                 DATE0' · )0 ·            IS-




 Filled by: April Bacon                                                                                            Da:e Revised: 02/01120 l 5
 Position ;;3g,.i.  C!ass ff 1622  Division: Financial Services                                              Record Rp\lggO]l6J-\jf126tf:1Y,S
 Computer 1,o,;:;ition: S:/HRfClas0J obdescriptiuns!Finu11ciaJSTAB 12
                                             TEXA       EPARTMENT OF AGRICULTURE
20MMISS10NER
;ID MILLER
                                                        POSITION DESCRIPTION

                                       ADML~ISTRATOR FOR FINANCIAL COMPLIANCE

CLASSIFICATION TITLE: Director V                                                                               SALARY GROUP: B31
CLASSIFICATION NO: 1624                                                                                             FLSA: Exempt

JOB OBJECTIVE: Perform highly advanced (senior-level) managerial work providing compliance direction and guidance in
strategic operations for multiple program areas, Work involves establishing goals, strategies and objectives; developing policies and
procedures; prioritizing and evaluating work; and approving budgets. Plan, organize, coordinate and manage the compliance function
as it relates to agency operations. Assist in the analysis, evaluation, design and management of internal controls within the agency to
assure compliance with applicable laws and regulations. Plan, assign and supervises the work of others. Work under minimal
supervision of the Chief Financial Officer with extensive latitude for the use of initiative and independent judgment.

ESSENTIAL DUTIES:
1. Oversee the day-to-day operations of Purchasing, HUB and Grants, Emergency Management and Licensing.
2. Mentor and develop staff to improve skills, competencies and perfom1ance.
3. Develop, review and approve program area budgets and expenditures,
4. Develop strategic initiatives for assigned program areas consistent with agency strategic plans,
5. Provide direction, guidance and operational assistance to program areas agency wide with emphasis on compliance with law and
      mitigation of risk.
6. Prepare, review and approve statutory and management reports.
7. Monitor compliance with law and procedure affecting program areas.
8. Develop, implement, maintain and revise policies and procedures,
9. Establish program goals and objectives; develop and approve priorities and standards for achieving goals; and manage evaluation
      activities.
l 0, Monitor, review, recommend and coordinate implementation of legislation affecting agency finances; and may work with staff in
      r~sponding to legislative requests for fiscal notes or other infonnation,
        ,nduct financial compliance and policy research relating to the daily operations of the agency; and oversee special program
      analyses, evaluations and research studies relating to agency finances and business functions.
12. Identify potential areas of compliance vulnerability and risk; and develop corrective actions plans and work with staff on
      implementation; oversee fraud and complaint programs.
13. Plan, develop, coordinate and organize process analysis and improvement activities to ensure financial processes and procedures
      are efficient and consistent with regulations, professional standards, best practices and agency policies.
14. Manage special projects, program analyses, enforcement functions, strategic planning and audit oversight assignments.
15. Represent the agency at meetings, on committees, before the legislature and other gatherings.
 16. Adheres to established work schedule with regular attendance.
 J 7, Follows all TOA safety guidelines/procedures and ethics requirements.

NON-ESSENTIAL DUTlES:
18. Perform other duties as assigned.

QUALIFICATIONS/REQUIREMENTS:
• Graduation from an accredited four-year college or university in business, finance, accounting or related area of study;
• Ten years of progressively responsible experience in government management;
• Ten years of experience in executive level management of compliance programs;
• Valid Texas driver's license and an acceptable driving record;
• Required to travel up to 5% of the work period;
• Juris doctorate or Masters in Accounting, preferred;
• Certified Public Accountant (CPA) in good standing or State Bar license in good standing, preferred.



                                 EXHIBIT B-5
                                                                   -Continued-
fi!led by: April Bacon                                                                                            Etfcct~f6£Pdflf~ 5
Position 1/384   Class# 1624    Division: Finandal Services                                                  Record Retention: US+FE+4yrs
Computer Location: S:/HRJClass!JobdcscriptionslFinancialServiccs/3 84-1624-Bacon,doc
                                                                                                             TDA_001416           DeS':roy:
~ag.: 2 ,
ADMINISTRATOR FOR FINANClAL COMF _,LANCE
CLASSIFICATION TITLE: Director V                                                                             SALARY GROUP: B31
CLASSIFICATION NO: 1624                                                                                           FLSA: Exempt

KNOWLEDGE, SKILLS AND ABILITIES:
• Thorough knowledge of local, state and federal laws, regulations and professional standards relating to government financial
   operations;
•  Knowledge of grant/contract/procurement processes and procedures;
•  Effective verbal and written communication, human relations and organizational skills;
•  Skill in preparing and delivering complex correspondence, reports, presentations, policies and proposals to a variety of audiences;
•  Skill in providing customer service excellence to both internal and external customers;
•  Skill in operating a personal computer with word processing, database and spieadsheet software efficiently and accurately;
•  Skill in reviewing operational processes for fiscal compliance and identifying solutions to improve both compliance and
   efficiency;
• Excellent problem solving and critical thinking skills;
• Ability to develop and interpret policies, procedures and regulations;
• Ability to perform research, analyze relevant information and report accurate information to other staff;
• Ability to accept critiques and to rework assigned tasks as directed;
• Ability to work in a setting requiring leadership/self-motivation/cooperative decision-making and to work effectively with diverse
   groups of people;
• Ability to handle multiple projects and deadline pressures with tact and diplomacy.
• Ability to adapt successfully and quickly to change and deliver quality results in a timely manner;
• Ability to plan, organize and work independently, as well as within a team environment;
• Ability to develop skills and performance of supervised staff to meet agency goals;
• Ability to analyze problems, evaluate alternatives and recommend effective solutions;
• Ability to exercise sound judgment and discretion;
• Ability to maintain the highest level of confidentiality;
 • Knowledge of local, state and federal laws relating to program areas, preferred;
 • Skill in legislative processes, preferred; and
 • Skill in identifying fraud schemes and effective internal control measures, preferred.

ENVIRONMENT/PHYSICAL CONDITIONS: Nonna! office work environment, mostly sedentary in nature. May involve
walking; standing; pulling and pushing; kneeling, stooping and bending; and safely llfting and carrying items weighing up to 30
pounds. Physical requirements also include the ability to pcrfonn tasks requiring fine motor skills and eoord\nation. This position will
have exposure to dust, environmental allergens, pathogens, and other microorganisms consistent with business activities and human
contact. The position holder must be able to communicate effectively with persons at varying locations and environments, must be
able to work extended periods at a computer, and must be able to work longer than eight hours in a workday as necessary. May operate
a State motor vehicle in order to perform essential functions. May involve travel, occasionally overnight.

 The above statements are not a complete list of all responsibilities, duties a11d skills held or pe1:(om1ed by employees in this job.
 Employee may pe1form other related duties as assigned.


 SUPERVISOR SIGNATURE _ _                      \J_~-·--~--u/---"~~--=-===----- DATE _ _:s--"-/_!3=-+-/..:..1....::L'----
                          ·· · - T · · · ~ ~
    EMPLOYEE S I G ~ ~ ~ ~ - = = = - - - - - J
                                                                      ~~ ------                  DATE    -6' fJ · IS:
                              ,;;::.-~                               .. .---.=~y




    Filled by: April Bacon                                                                                       Effective Date: 03/01/2015,
    Position #384     Class# 1624   Division: Financial Services                                            Record Retention: USt-FE+4yrs
    Computer Location: S:/H R/Class! JobdescriptionslFinancialScrviccs/3 84-1624-Bacon.doc
                                                                                                            TOA_    Dfff41161of lli4troy: